
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.26


En Pointe Technologies Sales, Inc.

AGREEMENT FOR INVENTORY FINANCING


--------------------------------------------------------------------------------


TABLE OF CONTENTS


Section 1.  DEFINITIONS; ATTACHMENTS   1   1.1 Special Definitions   1   1.2
Other Defined Terms   7   1.3 Attachments   7 Section 2.  CREDIT LINE; FINANCE
CHARGES; OTHER CHARGES   8   2.1 Credit Line   8   2.2 Product Advances   8  
2.3 Finance and Other Charges   9   2.4 Customer Account Statements   9   2.5
Application of Payments   10   2.6 Prepayment and Reborrowing By Customer   10
Section 3.  CREDIT LINE ADDITIONAL PROVISIONS   10   3.1 Authorization to File;
Power of Attorney   10 Section 4.  SECURITY—COLLATERAL   11   4.1 Grant   11  
4.2 Further Assurances   11 Section 5.  CONDITIONS PRECEDENT   12   5.1
Conditions Precedent to the Effectiveness of this Agreement   12   5.2
Additional Conditions   13   5.3 Conditions Precedent to Each Product Advance  
13 Section 6.  REPRESENTATIONS AND WARRANTIES   13   6.1 Organization and
Qualifications   13   6.2 Rights in Collateral; Priority of Liens   13   6.3 No
Conflicts   14   6.4 Enforceability   14   6.5 Locations of Offices, Records and
Inventory   14   6.6 Fictitious Business Names   14   6.7 Organization Name   14
  6.8 No Judgments or Litigation   14   6.9 No Defaults   14   6.10 Labor
Matters   15   6.11 Compliance with Law   15   6.12 ERISA   15   6.13 Compliance
with Environmental Laws   15   6.14 Intellectual Property   15   6.15 Licenses
and Permits   16   6.16 Investment Company   16   6.17 Taxes and Tax Returns  
16   6.18 Affiliate/Subsidiary Transactions   16   6.19 Accuracy and
Completeness of Information   16   6.20 Recording Taxes   16   6.21 Indebtedness
  16   6.22 Not Consumer Transaction   16   6.23 Security Interest   17 Section
7.  AFFIRMATIVE COVENANTS   17   7.1 Financial and Other Information   17   7.2
Location of Customer and Collateral   19   7.3 Changes in Customer Address   19

i

--------------------------------------------------------------------------------

  7.4 Legal Entity Existence   19   7.5 ERISA   19   7.6 Environmental Matters  
19   7.7 Collateral Books and Records/Collateral Audit   20   7.8 Insurance;
Casualty Loss   20   7.9 Taxes   21   7.10 Compliance With Laws   21   7.11
Fiscal Year. Each of   21   7.12 Intellectual Property   21   7.13 Maintenance
of Property   21   7.14 Collateral   21   7.15 Additional Collateral, etc.   22
  7.16 Financial Covenants; Additional Covenants   23 Section 8.  NEGATIVE
COVENANTS   23   8.1 Liens   23   8.2 Disposition of Assets   23   8.3 Changes
in Customer   23   8.4 Guaranties   23   8.5 Restricted Payments   24   8.6
Investments   24   8.7 ERISA   24   8.8 Additional Negative Pledges   24   8.9
Storage of Collateral with Bailees and Warehousemen   25   8.10 Indebtedness  
25   8.11 Transactions with Affiliates; Intercompany Transfers   25 Section
9.  DEFAULT   26   9.1 Event of Default   26   9.2 Acceleration   27   9.3
Remedies   27   9.4 Waiver   28 Section 10.  MISCELLANEOUS   29   10.1 Term;
Termination   29   10.2 Indemnification   29   10.3 Additional Obligations   29
  10.4 LIMITATION OF LIABILITY   28   10.5 Alteration/Waiver   30   10.6
Severability   30   10.7 One Loan   30   10.8 Additional Collateral   30   10.9
No Merger or Novations   30   10.10 Paragraph Titles   31   10.11 Binding
Effect; Assignment   31   10.12 Notices; E-Business Acknowledgment   31   10.13
Counterparts   32   10.14 Attachment A Modifications   32   10.15 SUBMISSION AND
CONSENT TO JURISDICTION AND CHOICE OF LAW   32   10.16 JURY TRIAL WAIVER   33

ii

--------------------------------------------------------------------------------




AGREEMENT FOR INVENTORY FINANCING


    This AGREEMENT FOR INVENTORY FINANCING (as amended, supplemented or
otherwise modified from time to time, this "Agreement") is hereby made this 28th
day of December, 2001, by and between IBM Credit Corporation, a corporation duly
organized under the laws of the State of Delaware with a place of business at
4000 Executive Parkway, Third Floor, San Ramon, CA 94583 ("IBM Credit") and En
Pointe Technologies Sales, Inc., a corporation duly organized under the laws of
the State of Delaware, with its principal place of business at 100 N. Sepulveda
Blvd., El Segundo, CA 90245 ("Customer").


WITNESSETH


    WHEREAS, in the course of Customer's operations, Customer intends to
purchase from Persons approved in writing by IBM Credit for the purposes of this
Agreement (the "Authorized Suppliers") information technology products,
including computer hardware and software products, manufactured or distributed
by or bearing any trademark or trade name of such Authorized Suppliers (the
"Products") (as of the date hereof the Authorized Suppliers are as set forth on
Attachment E hereto);

    WHEREAS, Customer has requested that IBM Credit finance its purchase of
Products from such Authorized Suppliers and IBM Credit is willing to provide
such financing to Customer subject to the terms and conditions set forth in this
Agreement.

    NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


Section 1. DEFINITIONS; ATTACHMENTS


    1.1  Special Definitions.  The following terms shall have the following
respective meanings in this Agreement (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

    "Affiliate": with respect to the Customer, any Person meeting one of the
following: (i) at least 10% of such Person's equity is owned, directly or
indirectly, by Customer; (ii) at least 10% of Customer's equity is owned,
directly or indirectly, by such Person; or (iii) at least 10% of Customer's
equity and at least 10% of such Person's equity is owned, directly or
indirectly, by the same Person or Persons. All of Customer's officers,
directors, joint venturers, and partners shall also be deemed to be Affiliates
of Customer for purposes of this Agreement.

    "Agreement": as defined in the caption.

    "Auditors": a nationally recognized firm of independent certified public
accountants selected by Customer and reasonably satisfactory to IBM Credit.

    "Authorized Suppliers": as defined in the recitals of this Agreement.

    "Average Daily Balance": for each Product Advance for a given period of
time, the sum of the unpaid principal of such Product Advance as of each day
during such period of time, divided by the number of days in such period of
time.

    "Business Day": any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are generally closed or on which IBM
Credit is closed.

    "Closing Date": the date on which the conditions precedent to the
effectiveness of this Agreement set forth in Section 5.1 hereof are satisfied or
waived in writing by IBM Credit.

    "Code": the Internal Revenue Code of 1986, as amended or any successor
statute.

Page 33 of 33

--------------------------------------------------------------------------------

    "Collateral": as defined in Section 4.1.

    "Commercial Tort Claim": a claim arising in tort with respect to which
(a) the claimant is an organization or (b) the claimant is an individual and the
claim (i) arose in the course of the claimant's business or profession and
(ii) does not include damages arising out of personal injury to or the death of
the individual.

    "Common Due Date": (1) the fifth day of a calendar month if the Free
Financing Period expires on the first through tenth of such calendar month;
(2) the fifteenth day of a calendar month if the Free Financing Period expires
on the eleventh through twentieth of such calendar month; and (3) the
twenty-fifth day of a calendar month if the Free Financing Period expires on the
twenty-first through the last day of such calendar month.

    "Compliance Certificate": a certificate substantially in the form of
Attachment C.

    "Credit Line": as defined in Section 2.1.

    "Customer": as defined in the caption.

    "Default": either (1) an Event of Default or (2) any event or condition
which, but for the requirement that notice be given or time lapse or both, would
be an Event of Default.

    "Delinquency Fee Rate": as defined on Attachment A.

    "Deposit Account": a demand, time, savings, passbook, or similar account
maintained with a bank.

    "Environmental Laws": all statutes, laws, judicial decisions, regulations,
ordinances, and other governmental restrictions relating to pollution, the
protection of the environment, occupational health and safety, or to emissions,
discharges or release of pollutants, contaminants, hazardous substances or
wastes into the environment.

    "Environmental Liability": any claim, demand, obligation, cause of action,
allegation, order, violation, injury, judgment, penalty or fine, cost or
expense, resulting from the violation or alleged violation of any Environmental
Laws or the imposition of any Lien pursuant to any Environmental Laws.

    "ERISA": the Employee Retirement Income Security Act of 1974, as amended, or
any successor statutes.

    "Event of Default": as defined in Section 9.1.

    "Financial Statements": the consolidated and consolidating balance sheets
(including, without limitation, securities such as stocks and investment bonds),
statements of operations, statements of cash flows and statements of changes in
shareholder's equity of Customer and its Subsidiaries for the period specified,
prepared in accordance with GAAP and consistent with prior practices.

    "Floor Plan Lender": any Person who now or hereinafter provides inventory
financing to Customer, provided that such Person executes an intercreditor
agreement or a subordination agreement with IBM Credit in form and substance
satisfactory to IBM Credit.

    "Foothill": shall mean Foothill Capital Corporation with a place of business
located at 2450 Colorado Avenue, Suite 3000W, Santa Monica, CA 90404.

    "Foothill Collateral Report": any collateral report delivered by Customer to
Foothill, from time to time, pursuant to the Foothill Credit Agreement.

    Foothill Credit Agreement": shall mean the Loan and Security Agreement among
Customer, Foothill and other lenders dated December 28, 2001 (as amended,
modified, supplemented and any replacement thereof).

Page 34 of 33

--------------------------------------------------------------------------------

    "Foothill Financial Report": any Financial Statement, report, and/or
certificate of Customer or Parent delivered by Customer to Foothill, from time
to time, pursuant to the Foothill Credit Agreement.

    "Foothill Intercreditor Agreement": shall mean that certain Intercreditor
and Subordination Agreement executed on December 28, 2001 by and between
Foothill and IBM Credit and acknowledged by Customer (as amended, modified,
supplemented and any replacement thereof).

    "Free Financing Period": for each Product Advance, the period, if any, in
which IBM Credit does not charge Customer a financing charge. IBM Credit shall
calculate the Customer's Free Financing Period utilizing a methodology that is
consistent with the methodologies used for similarly situated customers of IBM
Credit. The Customer understands that IBM Credit may not offer, may change or
may cease to offer a Free Financing Period for the Customer's purchases of
Products.

    "Free Financing Period Exclusion Fee": as defined in Attachment A.

    "GAAP": generally accepted accounting principles in the United States as in
effect from time to time.

    "General Intangibles": all "general intangibles" as such term is defined in
the U.C.C and, in any event, including, without limitation, with respect to
Customer, (a) all tax refunds, claims for tax refunds, and tax credits, (b) all
permits, licenses, approvals, authorizations, consents, variances and
certifications of any Governmental Authority, (c) all claims and causes of
action (except Commercial Tort Claims), (d) all property, casualty, liability,
and other insurance of any kind or character, and all insurance claims and
insurance refund claims, (e) all payment intangibles, (f) all lists, books,
records, recorded knowledge, ledgers, files (whether in printed form or stored
electronically), designs, blueprints, data, specifications, engineering reports,
manuals, computer records, computer programs and computer software (including
source codes), (g) all internet domain names and websites and related licenses
and agreements, and (h) all contracts, agreements, instruments and indentures in
any form, and portions thereof, to which Customer is a party or under which
Customer has any right, title or interest or to which Customer or any property
of Customer is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including, without limitation, (i) all
rights of Customer to receive moneys due and to become due to it thereunder or
in connection therewith, (ii) all rights of Customer to damages arising
thereunder and (iii) all rights of Customer to perform and to exercise all
remedies thereunder.

    "Governmental Authority": any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled (through stock or
capital ownership) by any of the foregoing.

    "Hazardous Substances": all substances, wastes or materials, to the extent
subject to regulation as "hazardous substances" or "hazardous waste" under any
Environmental Laws.

    "IBM Credit": as defined in the caption.

    "Indebtedness": with respect to any Person, (1) all obligations of such
Person for borrowed money or for the deferred purchase price of property or
services (other than trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices) or which is
evidenced by a note, bond, debenture or similar instrument, (2) all obligations
of such Person under capital leases (including obligations under any leases
Customer may enter into, now or in the future, with IBM Credit), (3) all
obligations of such Person in respect of letters of credit, banker's acceptances
or similar obligations issued or created for the account of such Person,
(4) liabilities arising under any interest rate protection, future, option swap,
cap or hedge agreement or arrangement under which such Person is a party or
beneficiary, (5) all obligations under guaranties by such Person and (6) all
liabilities

Page 35 of 33

--------------------------------------------------------------------------------

secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof.

    "Intellectual Property": as defined in Section 6.14.

    "Inventory Report": a report to be delivered by Customer to IBM Credit from
time to time, as provided herein, signed by the chief executive officer or chief
financial officer of Customer detailing and certifying, among other items: a
summary of Customer's inventory on hand by quantity, cost, model, and the total
of the line item values for all inventory listed on the report.

    "Investment": with respect to any Person (the "Investor"), (1) any
investment by the Investor in any other Person, whether by means of share
purchase, capital contribution, purchase or other acquisition of a partnership
or joint venture interest, loan, time deposit, demand deposit or otherwise, and
(2) any guaranty by the Investor of any Indebtedness or other obligation of any
other Person.

    "Letter of Credit Right": any right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

    "Lien(s)": any lien, claim, charge, pledge, security interest, deed of
trust, mortgage, other encumbrance or other arrangement having the practical
effect of the foregoing, including the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

    "Material Adverse Effect": a material adverse effect (1) on the business,
operations, results of operations, assets, or financial condition of the
Customer, (2) on the aggregate value of the Collateral or the aggregate amount
which IBM Credit would be likely to receive (after giving consideration to
reasonably likely delays in payment and reasonable costs of enforcement) in the
liquidation of such Collateral to recover the Obligations in full, or (3) on the
rights and remedies of IBM Credit under this Agreement.

    "Obligations": all covenants, agreements, warranties, duties,
representations, loans, advances, interest (including interest accruing on or
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to Customer, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), fees, reasonable expenses, indemnities, liabilities and
Indebtedness of any kind and nature whatsoever now or hereafter arising, owing,
due or payable from Customer to IBM Credit.

    "Other Charges": as set forth in Attachment A.

    "Other Documents": all security agreements, mortgages, leases, instruments,
documents, guaranties, schedules of assignment, contracts and similar agreements
executed by Customer and delivered to IBM Credit, pursuant to this Agreement or
otherwise, and all amendments, supplements and other modifications to the
foregoing from time to time.

    "Outstanding Product Advances": at any time of determination, the sum of
(1) the unpaid principal amount of all Product Advances made by IBM Credit under
this Agreement; and (2) any finance charge, fee, expense or other amount related
to Product Advances charged to Customer's account with IBM Credit.

    "Parent": shall mean Customer's parent, En Pointe Technologies, Inc.

    "Parent IWCF": shall mean the Inventory and Working Capital Financing
Agreement between Parent and IBM Credit dated as of April 14, 1997.

    "PBGC": as defined in Section 6.12.

Page 36 of 33

--------------------------------------------------------------------------------

    "Permitted Indebtedness": any of the following:

(i)Indebtedness to IBM Credit;

(ii)Indebtedness described in Section VII of Attachment B;

(iii)Indebtedness to any Floor Plan Lender provided that such lender executes an
intercreditor or subordination agreement with IBM Credit in form and substance
satisfactory to IBM Credit;

(iv)Indebtedness to Foothill and such other lenders that are parties to the
Foothill Credit Agreement;

(v)Purchase Money Indebtedness;

(vi)guaranties in favor of IBM Credit;

(vii)Indebtedness in an amount less than $100,000 individually and $1,000,000 in
the aggregate;

(viii); other Indebtedness to a creditor which is party to an intercreditor
agreement with IBM Credit;

(ix)other Indebtedness consented to by IBM Credit in writing prior to incurring
such Indebtedness;

(x)Indebtedness comprising Investments permitted under Section 8.6 of this
Agreement; and

(xi)refinancings, extensions and renewals of the foregoing Permitted
Indebtedness permitted under clauses (i) through (viii) of this definition (and
the continuance of any Permitted Liens associated therewith); provided that
(a) the aggregate amount of such refinanced, extended or renewed Indebtedness
does not exceed the original principal amount of the Indebtedness and (b) such
refinanced, extended or renewed Indebtedness is on terms and conditions no more
restrictive than the terms and conditions of the Indebtedness being refinanced,
extended or renewed.

    "Permitted Liens": any of the following:

(i)Liens which are the subject of an intercreditor agreement, in effect from
time to time between IBM Credit and any other secured creditor;

(ii)Purchase Money Security Interests;

(iii)Liens described in Section I of Attachment B;

(iv)Liens arising from capital leases for office equipment and personal property
used in the normal course of business operations;

(v)Liens of warehousemen, mechanics, materialmen, workers, repairmen, common
carriers, landlords and other similar Liens arising by operation of law or
otherwise, not waived in connection herewith, for amounts that are not yet due
and payable or being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted if an adequate reserve or other appropriate
provisions shall have been made therefor as required to be in conformity with
GAAP and an adverse determination in such proceedings could not reasonably be
expected to have a Material Adverse Effect;

(vi)attachment or judgment Liens individually or in the aggregate not in excess
of the Threshold Amount (exclusive of (a) any amounts that are duly bonded to
the satisfaction of IBM Credit or (b) any amount fully covered by insurance as
to which the insurance company has acknowledged its obligation to pay such
judgment in full);

Page 37 of 33

--------------------------------------------------------------------------------

(vii)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of Customer;

(viii)Liens arising from deposits or pledges to secure bids, tenders, contracts,
leases, surety and appeal bonds and other obligations of like nature arising in
the ordinary course of the Customer's business;

(ix)Liens for taxes, assessments or governmental charges not delinquent or being
contested, in good faith, by appropriate proceedings promptly instituted and
diligently conducted if an adequate reserve or other appropriate provisions
shall have been made therefor as required in order to be in conformity with GAAP
and an adverse determination in such proceedings could not reasonably be
expected to have a Material Adverse Effect;

(x)Liens arising out of deposits in connection with workers' compensation,
unemployment insurance or other social security or similar legislation;

(xi)Liens arising pursuant to this Agreement;

(xii)other Liens consented to by IBM Credit in writing prior to incurring such
Lien; and

(xiii)extensions and renewals of the foregoing Permitted Liens; provided that
(a) the aggregate amount of such extended or renewed Liens do not exceed the
original principal amount of the Indebtedness which it secures, (b) such Liens
do not extend to any property other than property already previously subject to
the Lien and (c) such extended or renewed Liens are on terms and conditions no
more restrictive than the terms and conditions of the Liens being extended or
renewed.

    "Person": any individual, association, firm, corporation, partnership,
trust, unincorporated organization or other entity whatsoever.

    "Plans": as defined in Section 6.12.

    "Policies": all policies of insurance required to be maintained by Customer
under this Agreement or any of the Other Documents.

    "Prime Rate": as of the date of determination, the average of the rates of
interest announced by Citibank, N.A., Chase Manhattan Bank and Bank of America
National Trust & Savings Association (or any other bank which IBM Credit uses in
its normal course of business of determining Prime Rate) as their prime or base
rate, as of the last Business Day of the calendar month immediately preceding
the date of determination, whether or not such announced rates are the actual
rates charged by such banking institutions to their most creditworthy borrowers.

    "Proceeds": all "proceeds" as such term is defined in the U.C.C. and, in any
event, shall include, without limitation, all dividends, distributions and
payments on, from or with respect to Investment Property.

    "Products": as defined in the recitals of this Agreement.

    "Product Advance": any advance of funds made or committed to be made by IBM
Credit for the account of Customer to an Authorized Supplier in respect of an
invoice delivered or to be delivered by such Authorized Supplier to IBM Credit
describing Products purchased by Customer.

    "Properties": the facilities or properties owned, leased or operated by
Customer or any Subsidiary.

Page 38 of 33

--------------------------------------------------------------------------------

    "Purchase Money Indebtedness": any Indebtedness (including capital leases)
incurred to finance the acquisition of assets (other than assets which are the
subject of a Product Advance) to be used in the Customer's business not to
exceed the purchase price or acquisition cost of such asset.

    "Purchase Money Security Interest": any security interest securing Purchase
Money Indebtedness, which security interest applies solely to the particular
asset acquired with the Purchase Money Indebtedness.

    "Requirement of Law": as to any Person, the articles of incorporation and
by-laws of such Person, and any law, treaty, rule or regulation or determination
of an arbitrator or a court or other governmental authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

    "State": as defined in the U.C.C.

    "Subsidiary": with respect to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person.

    "Supplier Credits": as defined in Section 2.2.

    "Supporting Obligation": any Letter of Credit Right or secondary obligation
that supports the payment or performance of an Account, chattel paper, a
document, a General Intangible, an instrument, or any other Collateral.

    "Termination Date": shall mean the first anniversary of the date of this
Agreement or such other date as IBM Credit and Customer may agree to from time
to time.

    "Threshold Amount": $50,000

    "Voting Stock": securities, the holders of which are ordinarily, in the
absence of contingencies, entitled to elect the corporate directors (or persons
performing similar functions).

    1.2  Other Defined Terms.  Terms not otherwise defined in this Agreement
which are defined in the Uniform Commercial Code as in effect in the State of
New York (the "U.C.C.") shall have the meanings assigned to them therein.

    1.3  Attachments.  All attachments, exhibits, schedules and other addenda
hereto, including, but not limited to, Attachment A and Attachment B, are
specifically incorporated herein by reference and made a part of this Agreement.

Page 39 of 33

--------------------------------------------------------------------------------




Section 2. CREDIT LINE; FINANCE CHARGES; OTHER CHARGES


    2.1  Credit Line.  Subject to the terms and conditions set forth in this
Agreement, on and after the Closing Date to, but not including, the date that is
the earlier of (i) the date on which this Agreement is terminated pursuant to
Section 10.1 and (ii) the date on which IBM Credit terminates the Credit Line
pursuant to Section 9.2, IBM Credit agrees to extend to the Customer a credit
line ("Credit Line") in the amount set forth in Attachment A pursuant to which
IBM Credit will make to the Customer, from time to time, Product Advances in an
aggregate amount at any one time outstanding not to exceed the Credit Line.
Notwithstanding any other term or provision of this Agreement, IBM Credit may,
at any time and from time to time, in its sole and absolute discretion
(x) temporarily increase the amount of the Credit Line set forth in Attachment A
and decrease the amount of the Credit Line to the amount of the Credit Line set
forth in Attachment A, in each case upon written notice to the Customer, and
(y) make Product Advances pursuant to this Agreement upon the request of
Customer in an aggregate amount at any one time outstanding in excess of the
Credit Line.

    2.2  Product Advances.  

    (A) Subject to the terms and conditions of this Agreement, IBM Credit shall
make Product Advances in connection with Customer's purchase of Products from
Authorized Suppliers upon at least two days prior written notice from Authorized
Suppliers. Customer hereby authorizes and directs IBM Credit to pay the proceeds
of Product Advances directly to the applicable Authorized Supplier in respect of
invoices delivered to IBM Credit for such Products by such Authorized Supplier
and acknowledges that (i) any delivery to IBM Credit of an invoice by an
Authorized Supplier shall be deemed as a request for a Product Advance by
Customer, and (ii) each such Product Advance constitutes a loan by IBM Credit to
Customer pursuant to this Agreement as if the Customer received the proceeds of
the Product Advance directly from IBM Credit. IBM Credit may, from time to time
in its sole discretion, cease to include a supplier as an Authorized Supplier
and will notify Customer on a best efforts basis.

    (B) No finance charge shall accrue on any Product Advance during the Free
Financing Period, if any, applicable to such Product Advance. Each Product
Advance shall be due and payable on the Common Due Date for such Product
Advance. In addition, for any Product Advance with respect to which a Free
Financing Period shall not be in effect, Customer shall pay a Free Financing
Period Exclusion Fee. Such fee shall be due and payable on the Common Due Date
for such Product Advance. If it is determined that amounts received from
Customer were in excess of the highest rate permitted by law, then the amount
representing such excess shall be considered reductions to principal of Product
Advances.

    (C) Customer acknowledges that IBM Credit does not warrant the Products.
Customer shall be obligated to pay IBM Credit in full even if the Products are
defective or fail to conform to the warranties extended by the Authorized
Supplier. The Obligations of Customer shall not be affected by any dispute
Customer may have with any manufacturer, distributor or Authorized Supplier.
Customer will not assert any claim or defense which it may have against any
manufacturer, distributor or Authorized Supplier against IBM Credit.

    (D) Customer hereby authorizes IBM Credit to collect directly from any
Authorized Supplier any credits, rebates, bonuses or discounts owed by such
Authorized Supplier to Customer ("Supplier Credits"). Any Supplier Credits
received by IBM Credit may be applied by IBM Credit to the Outstanding Product
Advances. Any Supplier Credits collected by IBM Credit shall in no way reduce
Customer's debt to IBM Credit in respect of the Outstanding Product Advances
until such Supplier Credits are applied by IBM Credit, which IBM Credit agrees
to apply promptly; provided, however, that in the event any such Supplier
Credits must be returned or disgorged or are otherwise unavailable

Page 33 of 33

--------------------------------------------------------------------------------

for application, then Customer's Obligations will be reinstated as if such
Supplier Credits had never been applied.

    (E) IBM Credit may apply any payments and Supplier Credits received by IBM
Credit to reduce attorney's fees and costs of collection incurred first, finance
charges second and then to principal amounts of Product Advances owed by
Customer. IBM Credit may apply principal payments to the oldest (earliest)
invoices (and related Product Advances) first, but, in any case, all principal
payments will be applied in respect of the Outstanding Product Advances made for
Products which have been sold, lost, stolen, destroyed, damaged or otherwise
disposed of prior to any other application thereof, however, finance charges
will be calculated as if applied to the earliest dated invoice after paying all
reasonable fees and expenses of IBM Credit.

    (F) Customer will indemnify and hold IBM Credit harmless from and against
any claims or demands asserted by any Person relating to or arising from the
Products for any reason whatsoever, including, without limitation, the condition
of the Products, any misrepresentation made about the Products by any
representative of Customer, or any act or failure to act by Customer except to
the extent such claims or demands are directly attributable to IBM Credit's
gross negligence or willful misconduct. Nothing contained in the foregoing shall
impair any rights or claims which the Customer may have against any
manufacturer, distributor or Authorized Supplier.

    2.3  Finance and Other Charges.  

    (A) Late charges pursuant to subsection (D) of this Section 2.3 for a
Product Advance for a calendar month shall be equal to (i) one twelfth (1/12) of
the Delinquency Fee Rate multiplied by (ii) the Average Daily Balance of such
Product Advance for the period when such Product Advance is past due during such
calendar month multiplied by (iii) the actual number of days during such
calendar month when such Product Advance is past due divided by (iv) thirty
(30).

    (B) The Customer hereby agrees to pay to IBM Credit the charges set forth as
"Other Charges" in Attachment A. The Customer also agrees to pay IBM Credit
additional charges for any returned items of payment received by IBM Credit. The
Customer hereby acknowledges that any such charges are not interest but that
such charges, if unpaid, will constitute part of the Outstanding Product
Advances.

    (C) The late charges and Other Charges owed under this Agreement, and any
charges hereafter agreed to in writing by the parties, are payable monthly on
receipt of IBM Credit's bill or statement therefor or IBM Credit may, in its
sole discretion, add unpaid finance charges and Other Charges to the Customer's
Outstanding Product Advances.

    (D) If any amount owed under this Agreement, including, without limitation,
any Product Advance, is not paid when due (whether at maturity, by acceleration
or otherwise), the unpaid amount thereof will bear a late charge from and
including the day after such Product Advance was due and payable to and
including the date IBM Credit receives payment thereof, at a per annum rate
equal to the lesser of (a) the amount set forth in Attachment A to this
Agreement as the "Delinquency Fee Rate" and (b) the highest rate from time to
time permitted by applicable law. If it is determined that amounts received from
Customer were in excess of such highest rate, then the amount representing such
excess shall be considered reductions to principal of Product Advances.

    2.4  Customer Account Statements.  IBM Credit will send statements of each
transaction hereunder as well as monthly billing statements to Customer with
respect to Product Advances and other charges due on Customer's account with IBM
Credit. Each statement of transaction and monthly billing statement shall be
deemed, absent manifest error, to be correct and shall constitute an account
stated with respect to each transaction or amount described therein unless
within seven (7) Business Days after such statement of transaction or billing
statement is received by Customer, Customer provides IBM Credit written notice
objecting that such amount or transaction is incorrectly described

Page 34 of 33

--------------------------------------------------------------------------------

therein and specifying the error(s), if any, contained therein. IBM Credit may
at any time adjust such statements of transaction or billing statements to
comply with applicable law and this Agreement.

    2.5  Application of Payments.  The Customer hereby agrees that all checks
and other instruments delivered to IBM Credit on account of Customer's
Obligations shall constitute conditional payment until such items are actually
collected by IBM Credit. The Customer waives the right to direct the application
of any and all payments at any time or times hereafter received by IBM Credit on
account of the Customer's Obligations. Customer agrees that IBM Credit shall
have the continuing exclusive right to apply and reapply any and all such
payments to Customer's Obligations in such manner as IBM Credit may deem
advisable notwithstanding any entry by IBM Credit upon any of its books and
records provided, however, the finance charges will be calculated as if applied
to the earliest dated invoice after paying all reasonable fees and expenses of
IBM Credit.

    2.6  Prepayment and Reborrowing By Customer.  

    (A) Customer may at any time prepay, without notice or penalty, in whole or
in part amounts owed under this Agreement. IBM Credit may apply payments made to
it (whether by the Customer or otherwise) to pay finance charges and other
amounts owing under this Agreement first and then to the principal amount owed
by the Customer.

    (B) Subject to the terms and conditions of this Agreement, any amount
prepaid or repaid to IBM Credit in respect to the Outstanding Product Advances
may be reborrowed by Customer in accordance with the provisions of this
Agreement.


Section 3. CREDIT LINE ADDITIONAL PROVISIONS


    3.1  Authorization to File; Power of Attorney.  Customer authorizes IBM
Credit to file with any filing office such financing statements, amendments,
addenda and other records showing IBM Credit as secured party, Customer as
debtor and identifying IBM Credit's security interest in the Collateral that IBM
Credit deems necessary to perfect and maintain perfected the security interest
of IBM Credit in the Collateral. Customer hereby irrevocably appoints IBM
Credit, with full power of substitution, as its true and lawful attorney-in-fact
with full power, in good faith and in compliance with commercially reasonable
standards, in the discretion of IBM Credit, to:

    (A) sign the name of Customer on any financing statement, amendment,
continuation statement or other record, document or instrument that IBM Credit
shall deem necessary or appropriate to perfect and maintain perfected the
security interest of IBM Credit in the Collateral contemplated under this
Agreement and the Other Documents;

    (B) endorse upon, or authenticate using, the name of Customer upon any of
the items of payment of proceeds and deposit the same in the account of IBM
Credit for application to the Obligations; and

upon the occurrence and during the continuance of an Event of Default as defined
in Section 9.1 hereof:

    (C) sign the name of Customer on any document or instrument or record that
IBM Credit shall deem necessary or appropriate to enforce any and all remedies
it may have under this Agreement, at law or otherwise; and

    (D) make, settle and adjust claims under the Policies with respect to the
Collateral and endorse Customer's name on any check, draft, instrument or other
item of payment of the proceeds of the Policies with respect to the Collateral.

    The power of attorney granted by this Section is for value and coupled with
an interest and is irrevocable so long as this Agreement is in effect or any
Obligations remain outstanding. Nothing done

Page 35 of 33

--------------------------------------------------------------------------------

by IBM Credit pursuant to such power of attorney will reduce any of Customer's
Obligations other than Customer's payment Obligations to the extent IBM Credit
has received and applied monies.


Section 4. SECURITY—COLLATERAL


    4.1  Grant.  To secure Customer's full and punctual payment and performance
of the Obligations (including obligations under any leases Customer may enter
into, now or in the future, with IBM Credit) when due (whether at the stated
maturity, by acceleration or otherwise), Customer hereby grants IBM Credit a
security interest in Customer's right, title and interest in and to all of its
personal property, whether now owned or hereafter acquired or existing and
wherever located, including the following:

    (A) all goods, including inventory and equipment, and all parts thereof,
attachments, accessories and accessions thereto, products thereof and documents
therefor;

    (B) all accounts, chattel paper, instruments, negotiable documents,
promissory notes, obligations of any kind owing to Customer, whether or not
arising out of or in connection with the sale or lease of goods or the rendering
of services and all books, invoices, documents and other records in any form
evidencing or relating to any of the foregoing;

    (C) all General Intangibles;

    (D) all Deposit Accounts;

    (E) all Commercial Tort Claims set forth on Schedule 4.1(E) hereto;

    (F) all Letter of Credit Rights;

    (G) all Supporting Obligations;

    (H) all other obligations of any kind owing to Customer, whether or not
arising out of or in connection with the sale or lease of goods or the rendering
of services;

    (I) all rights now or hereafter existing in and to all mortgages, security
agreements, leases or other contracts securing or otherwise relating to any of
the foregoing; and

    (J) all substitutions and replacements for all of the foregoing, and all
products and proceeds of all of the foregoing and, to the extent not otherwise
included, all payments under insurance or any indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing.

    All of the above assets shall be collectively defined herein as the
"Collateral". Customer covenants and agrees with IBM Credit that: (a) the
security constituted to by this Agreement is in addition to any other security
from time to time held by IBM Credit and (b) the security hereby created is a
continuing security interest and will cover and secure the payment of all
Obligations both present and future of Customer to IBM Credit.

    4.2  Further Assurances.  Customer shall, from time to time upon the request
of IBM Credit, execute and deliver to IBM Credit, or cause to be executed and
delivered, at such time or times as IBM Credit may request such other and
further documents, certificates, consents, instruments and records that IBM
Credit may deem necessary to perfect and maintain perfected IBM Credit's
security interests in the Collateral and in order to fully consummate all of the
transactions contemplated under this Agreement and the Other Documents;
provided, however, if and to the extent that perfection or priority of IBM
Credit's security interest in certain Collateral is dependent on or enhanced by
physical possession or "control" (within the meaning of the U.C.C.) of such
Collateral by IBM Credit, Customer shall not be required to endorse and/or
deliver physical possession or otherwise enable IBM Credit to obtain "control"
of such Collateral, unless Customer has received the prior written consent of

Page 36 of 33

--------------------------------------------------------------------------------

Foothill, in its sole discretion, permitting Customer to take such action.
Customer shall make appropriate entries on its books and records disclosing IBM
Credit's security interests in the Collateral.


Section 5. CONDITIONS PRECEDENT


    5.1  Conditions Precedent to the Effectiveness of this Agreement.  The
effectiveness of this Agreement is subject to the receipt by IBM Credit of, or
waiver in writing by IBM Credit of compliance with, the following conditions
precedent:

    (A) this Agreement executed and delivered by Customer and IBM Credit;

    (B) a favorable opinion of counsel for Customer in substantially the form of
Attachment H;

    (C) a certificate of the secretary or an assistant secretary of each of
Customer and Parent, substantially in the form and substance of Attachment I
hereto, certifying that, among other items, (i) each is duly organized under the
laws of the State of its organization or incorporation and has its principal
place of business as stated therein, (ii) each is registered to conduct business
in specified states and localities, (iv) the resolution as stated in the
certificate is a true, accurate and compared copy of the resolution adopted by
each of Customer's and Parent's Board of Directors by Customer's and Parent's
authorized members, authorizing the execution, delivery and performance of this
Agreement and each Other Document executed and delivered in connection herewith,
and (v) the names and true signatures of the officers of Customer and Parent
authorized to sign this Agreement and the Other Documents;

    (D) certificates dated as of a recent date from the Secretary of State or
other appropriate authority evidencing the good standing of Customer and Parent
in the jurisdiction of its organization and in each other jurisdiction where the
ownership or lease of its Property or the conduct of its business requires it to
qualify to do business or if not available on the closing date, such absence
could not reasonably be expected to have a Material Adverse Effect. Customer and
Parent agree to provide such certificates (as set forth on Schedule 5.1(D)) no
later than thirty (30) days from the Closing Date;

    (E) copies of all approvals and consents from any Person, in each case in
form and substance satisfactory to IBM Credit, which are required to enable
Customer to authorize, or required in connection with, (a) the execution,
delivery or performance of this Agreement and each of the Other Documents, and
(b) the legality, validity, binding effect or enforceability of this Agreement
and each of the Other Documents;

    (F) collateralized guaranties from each of En Pointe Technologies, Inc. and
En Pointe Technologies Ventures, Inc.;

    (G) acknowledgment by Parent that, as of the Closing Date, IBM Credit will
no longer provide A/R Advances (as defined in the Parent IWCF) or issue
transaction approvals for Product Advances under the Parent IWCF;

    (H) evidence that all Indebtedness of Parent thereunder has been paid in
full except for Product Advances for which the Free Financing Period has not
expired;

    (I) Foothill Intercreditor Agreement, in form and substance satisfactory to
IBM Credit, executed by IBM Credit and Foothill and acknowledged by Customer;

    (J) UCC-1 financing statements for each jurisdiction reasonably requested by
IBM Credit executed, if requested by IBM Credit, by Customer and each guarantor
whose guaranty to IBM Credit is intended to be secured by a pledge of its
assets;

    (K) the statements, certificates, documents, instruments, financing
statements, agreements and information set forth in Attachment A and Attachment
B; and

Page 37 of 33

--------------------------------------------------------------------------------

    (L) all such other statements, certificates, documents, instruments,
financing statements, agreements, records and other information with respect to
the matters contemplated by this Agreement as IBM Credit shall have reasonably
requested.

    5.2  Additional Conditions.  

    (A) Within ten (10) days of the Closing Date, Customer shall deliver to IBM
Credit true and complete copies of the articles of incorporation, or
corresponding organizational documents, as applicable, and by-laws of each of
Customer and Parent are delivered therewith, together with all amendments and
addenda thereto as in effect on the date thereof.

    (B) Upon the due incorporation or organization of En Pointe Technologies
Canada, Inc., Customer will cause such entity to execute a Guaranty and Security
Agreement in favor of IBM Credit in form and substance satisfactory to IBM
Credit in its sole discretion.

    5.3  Conditions Precedent to Each Product Advance.  No Product Advance will
be required to be made or renewed by IBM Credit under this Agreement regardless
of any communication theretofore given to Customer or its supplier unless, on
and as of the date of such Product Advance, the following statements shall be
true to the satisfaction of IBM Credit:

    (A) The representations and warranties contained in this Agreement or in any
document, instrument or agreement executed in connection herewith are true and
correct in all material respects on and as of the date of such Product Advance
as though made on and as of such date;

    (B) No event has occurred and is continuing or after giving effect to such
Product Advance or the application of the proceeds thereof would result in or
would constitute a Default;

    (C) No event has occurred and is continuing which could reasonably be
expected to have a Material Adverse Effect; and

Except as Customer has otherwise disclosed to IBM Credit in writing prior to
each request, each request for a Product Advance (or deemed request pursuant to
Section 2.2(A)) hereunder shall be deemed to be a representation and warranty by
Customer that, as of and on the date of such Product Advance, the statements set
forth in (A) through (D) above are true statements. No such disclosures by
Customer to IBM Credit shall in any manner be deemed to satisfy the conditions
precedent to each Product Advance that are set forth in this Section 5.3.


Section 6. REPRESENTATIONS AND WARRANTIES


    To induce IBM Credit to enter into this Agreement, Customer represents and
warrants to IBM Credit, except to the extent otherwise disclosed on Attachment
B, as follows:

    6.1  Organization and Qualifications.  The first paragraph of this Agreement
states the exact name of the Customer as set forth in its charter or other
organizational record. In addition, Customer's organization identification
number assigned by its State of organization is as set forth in Attachment A.
Customer and each of its Subsidiaries (i) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(ii) has the power and authority to own its properties and assets and to
transact the businesses in which it presently is engaged and (iii) is duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where it presently is engaged in business and is required to be so
qualified except where the failure to so qualify would not have a Material
Adverse Effect.

    6.2  Rights in Collateral; Priority of Liens.  Customer and each of its
Subsidiaries owns the property granted by it respectively as Collateral to IBM
Credit, free and clear of any and all Liens in favor of third parties except for
the Liens otherwise permitted pursuant to Section 8.1. The Liens granted by the
Customer and each of its Subsidiaries pursuant to this Agreement, the guaranties
and

Page 38 of 33

--------------------------------------------------------------------------------

the Other Documents in the Collateral constitute the valid and enforceable
first, prior and perfected Liens on the Collateral, except to the extent any
Liens that are prior to IBM Credit's Liens are (i) the subject of an
intercreditor agreement or (ii) Purchase Money Security Interests in product of
a brand that is not financed by IBM Credit.

    6.3  No Conflicts.  The execution, delivery and performance by Customer of
this Agreement and each of the Other Documents (i) are within its power under
its organizational documents; (ii) are duly authorized by all necessary
corporate actions; (iii) are not in contravention in any respect of any
Requirement of Law or any indenture, contract, lease, agreement, instrument or
other commitment to which it is a party or by which it or any of its properties
are bound; (iv) do not require the consent, registration or approval of any
Governmental Authority or any other Person (except such as have been duly
obtained, made or given, and are in full force and effect); and (v) will not,
except as contemplated herein, result in the imposition of any Liens upon any of
its properties.

    6.4  Enforceability.  This Agreement and all of the other documents executed
and delivered by the Customer in connection herewith are the legal, valid and
binding obligations of Customer, and are enforceable in accordance with their
terms, except as such enforceability may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting creditors' rights generally or the general
equitable principles relating thereto.

    6.5  Locations of Offices, Records and Inventory.  The address of the
principal place of business and chief executive office of Customer is as set
forth on Attachment B or on any notice provided by Customer in writing
thereafter in accordance with the terms of this Agreement. The books and records
of Customer are maintained exclusively at such location. None of the receipts
received by Customer from any warehouseman states that the goods covered thereby
are to be delivered to bearer or to the order of a named person or to a named
person and such named person's assigns.

    There is no jurisdiction in which Customer has any assets, equipment or
inventory (except for vehicles and inventory in transit for processing) other
than those jurisdictions identified on Attachment B or on any notice provided by
Customer to IBM Credit pursuant to Section 7.7(C) of this Agreement. Attachment
B, as amended from time to time by any notice provided by Customer to IBM Credit
in accordance with Section 7.7(C) of this Agreement, also contains a complete
list of the legal names and addresses of each warehouse at which the Customer's
inventory is stored. None of the receipts received by Customer from any
warehouseman states that the goods covered thereby are to be delivered to bearer
or to the order of a named person or to a named person and such named person's
assigns.

    6.6  Fictitious Business Names.  Customer has not used any company or
fictitious name during the five (5) years preceding the date of this Agreement.

    6.7  Organization Name.  All of the outstanding capital stock of Customer
has been validly issued, is fully paid and nonassessable.

    6.8  No Judgments or Litigation.  Except as set forth on Attachment B, no
judgments, orders, writs or decrees in excess of the Threshold Amount are
outstanding against Customer nor is there now pending or, to the best of
Customer's knowledge after due inquiry, threatened, any litigation, contested
claim, investigation, arbitration, or governmental proceeding by or against
Customer which has had or could reasonably be expected to have a Material
Adverse Effect.

    6.9  No Defaults.  The Customer is not in default under any term of any
material indenture, contract, lease, agreement, instrument or other commitment
to which it is a party or by which it or any of its properties are bound.
Customer has no knowledge of any dispute regarding any such indenture, contract,
lease, agreement, instrument or other commitment. No Default or Event of Default
has occurred and is continuing.

Page 39 of 33

--------------------------------------------------------------------------------

    6.10  Labor Matters.  Except as set forth on any notice provided by Customer
to IBM Credit pursuant to Section 7.1(G) of this Agreement, the Customer is not
a party to any labor dispute. There are no strikes or walkouts or labor
controversies pending or threatened against the Customer which could reasonably
be expected to have a Material Adverse Effect.

    6.11  Compliance with Law.  Customer has not violated or failed to comply
with any Requirement of Law or any requirement of any self regulatory
organization, except where such violation or failure could not reasonably be
expected to have a Material Adverse Effect.

    6.12  ERISA.  Each "employee benefit plan", "employee pension benefit plan",
"defined benefit plan", or "multi-employer benefit plan", which Customer has
established, maintained, or to which it is required to contribute (collectively,
the "Plans") is in compliance with all applicable provisions of ERISA and the
Code and the rules and regulations thereunder as well as the Plan's terms and
conditions. There have been no "prohibited transactions" and no "reportable
event" has occurred within the last 60 months with respect to any Plan. Customer
has no "multi-employer benefit plan". As used in this Agreement the terms
"employee benefit plan", "employee pension benefit plan", "defined benefit
plan", and "multi-employer benefit plan" have the respective meanings assigned
to them in Section 3 of ERISA and any applicable rules and regulations
thereunder. The Customer has not incurred any "accumulated funding deficiency"
within the meaning of ERISA or incurred any liability to the Pension Benefit
Guaranty Corporation (the "PBGC") in connection with a Plan (other than for
premiums due in the ordinary course).

    6.13  Compliance with Environmental Laws.  Except as otherwise disclosed in
Attachment B:

    (A) The Customer has obtained all government approvals required with respect
to the operation of their businesses under any Environmental Law.

    (B) (i) the Customer has not generated, transported or disposed of any
Hazardous Substances; (ii) the Customer is not currently generating,
transporting or disposing of any Hazardous Substances; (iii) the Customer has no
knowledge that (a) any of its real property (whether owned, leased, or otherwise
directly or indirectly controlled) has been used for the disposal of or has been
contaminated by any Hazardous Substances, or (b) any of its business operations
have contaminated lands or waters of others with any Hazardous Substances;
(iv) the Customer and its respective assets are not subject to any Environmental
Liability and, to the best of the Customer's knowledge, any threatened
Environmental Liability; (v) the Customer has not received any notice of or
otherwise learned of any governmental investigation evaluating whether any
remedial action is necessary to respond to a release or threatened release of
any Hazardous Substances for which the Customer may be liable; (vi) the Customer
is not in violation of any Environmental Law; (vii) there are no proceedings or
investigations pending against Customer with respect to any violation or alleged
violation of any Environmental Law; provided however, that the parties
acknowledge that any generation, transportation, use, storage and disposal of
certain such Hazardous Substances in Customer's or its Subsidiaries' business
shall be excluded from representations (i) and (ii) above, provided, further,
that Customer is at all times generating, transporting, utilizing, storing and
disposing such Hazardous Substances in accordance with all applicable
Environmental Laws and in a manner designed to minimize the risk of any spill,
contamination, release or discharge of Hazardous Substances other than as
authorized by Environmental Laws.

    6.14  Intellectual Property.  Customer possesses such assets, licenses,
patents, patent applications, copyrights, service marks, trademarks, trade names
and trade secrets and all rights, priorities and privileges and other property
relating thereto or arising therefrom ("Intellectual Property") as are necessary
or advisable to continue to conduct its present and proposed business
activities. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does Customer know of any
valid basis for any such claim. All Intellectual Property is valid, subsisting,
unexpired and

Page 40 of 33

--------------------------------------------------------------------------------

enforceable, and the use of Intellectual Property by Customer and its
Subsidiaries does not infringe on the rights of any Person in any material
respect.

    6.15  Licenses and Permits.  Customer has obtained and holds in full force
and effect all franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary for the operation of its businesses as presently
conducted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect. Customer is not in violation of the terms of any
such franchise, license, lease, permit, certificate, authorization,
qualification, easement, right of way, right or approval, except where such
violation could not reasonably be expected to have a Material Adverse Effect.

    6.16  Investment Company.  The Customer is not (i) an investment company or
a company controlled by an investment company within the meaning of the
Investment Company Act of 1940, as amended, (ii) a holding company or a
subsidiary of a holding company, or an Affiliate of a holding company or of a
subsidiary of a holding company, within the meaning of the Public Utility
Holding Company Act of 1935, as amended, or (iii) subject to any other law which
purports to regulate or restrict its ability to borrow money or to consummate
the transactions contemplated by this Agreement or the Other Documents or to
perform its obligations hereunder or thereunder.

    6.17  Taxes and Tax Returns.  Customer has timely filed all federal, state,
and local tax returns and other reports which it is required by law to file, and
has either duly paid all taxes, fees and other governmental charges indicated to
be due on the basis of such reports and returns or pursuant to any assessment
received by the Customer, or made provision for the payment thereof in
accordance with GAAP. The charges and reserves on the books of the Customer in
respect of taxes or other governmental charges are in accordance with GAAP. No
tax liens have been filed against Customer or any of its property.

    6.18  Affiliate/Subsidiary Transactions.  Customer is not a party to or
bound by any agreement or arrangement (whether oral or written) to which any
Affiliate or Subsidiary of the Customer is a party except (i) in the ordinary
course of and pursuant to the reasonable requirements of Customer's or any of
its Affiliate's respective businesses and (ii) upon fair and reasonable terms no
less favorable to Customer than it could obtain in a comparable arm's-length
transaction with an unaffiliated Person. Except as disclosed to IBM Credit by
Customer in writing from time to time after the Closing Date, Attachment B sets
forth with respect to each Subsidiary (i) its name; (ii) if a registered
organization, the State of its formation; (iii) if a non-registered
organization, the State of its principal place of business and chief executive
offices; (iv) if a proprietorship, proprietor's principal place of residence;
and (v) as to each Subsidiary the percentage of ownership by Customer.

    6.19  Accuracy and Completeness of Information.  All factual information
furnished by or on behalf of the Customer to IBM Credit or the Auditors for
purposes of or in connection with this Agreement or any of the Other Documents,
or any transaction contemplated hereby or thereby is or will be true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading at such time.

    6.20  Recording Taxes.  All recording taxes, recording fees, filing fees and
other charges payable in connection with the filing and recording of this
Agreement have either been paid in full by Customer or arrangements for the
payment of such amounts by Customer have been made to the satisfaction of IBM
Credit.

    6.21  Indebtedness.  Customer (i) has no Indebtedness, other than Permitted
Indebtedness; and (ii) has not guarantied the obligations of any other Person
(except as permitted by Section 8.4).

    6.22  Not Consumer Transaction.  None of the Product Advances are
consumer-goods transactions or consumer transactions and none of the Collateral
constitutes consumer goods.

Page 41 of 33

--------------------------------------------------------------------------------

    6.23  Security Interest.  Except where and to the extent perfection or
priority of IBM Credit's security interest in certain Collateral is dependent on
or enhanced by possession or control (within the meaning of the U.C.C.) of such
Collateral by IBM Credit, Customer represents that all filings and other actions
necessary to perfect and protect the security interest in the Collateral created
under this Agreement have been duly made or taken and are in full force and
effect. Except where any Liens that are prior to IBM Credit's Liens either
(a) are subject to an intercreditor agreement or (b) are Purchase Money Security
Interests in Product of a brand that is not financed by IBM Credit, this
Agreement creates in favor of IBM Credit a valid first priority security
interest in the Collateral, and all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken.


Section 7. AFFIRMATIVE COVENANTS


    Until termination of this Agreement and the indefeasible payment and
satisfaction of all Obligations:

    7.1  Financial and Other Information.  Customer shall cause the following
information to be delivered to IBM Credit within the following time periods:

    (A) as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Parent (i) the Form 10-K Annual Report filed with the
Securities and Exchange Commission for that fiscal year just ended and (ii) a
Compliance Certificate along with a schedule, in substantially the form of
Attachment C hereto, of the calculations used in determining, as of the end of
such fiscal year, whether Parent is in compliance with the financial covenants
set forth in Attachment A;

    (B) as soon as available and in any event within forty-five (45) days after
the end of each fiscal quarter of Parent (i) the Form 10-Q Quarterly Report
filed with the Securities and Exchange Commission for that quarter just ended
and (ii) a Compliance Certificate along with a schedule, in substantially the
form of Attachment C hereto, of the calculations used in determining, as of the
end of such fiscal quarter, whether Parent is in compliance with the financial
covenants set forth in Attachment A;

    (C) as soon as available and in any event within sixty (60) days after the
end of each fiscal year of Parent (i) projected Financial Statements, broken
down by quarter, for the current and following fiscal year; and (ii) if
composed, a narrative discussion relating to such projected Financial
Statements;

    (D) promptly after Customer or Parent obtains knowledge of (i) the
occurrence of a Default or Event of Default, or (ii) the existence of any
condition or event which would result in such party's failure to satisfy the
conditions precedent to Product Advances set forth in Section 5, a certificate
of the chief executive officer or chief financial officer of such party
specifying the nature thereof and such party's proposed response thereto, each
in reasonable detail;

Page 42 of 33

--------------------------------------------------------------------------------



    (E) promptly after Customer or Parent obtains knowledge of (i) any
proceeding(s) being instituted or threatened to be instituted by or against
Customer or any guarantor in any federal, state, local or foreign court or
before any commission or other regulatory body (federal, state, local or
foreign), or (ii) any actual or prospective change, development or event which,
in any such case, has had or could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of such party specifying the nature thereof and such party's proposed
response thereto, each in reasonable detail;

    (F) promptly after Customer or Parent obtains knowledge that (i) any order,
judgment or decree in excess of the Threshold Amount shall have been entered
against Customer or any guarantor or any of its properties or assets, or (ii) it
has received any notification of a material violation of any Requirement of Law
from any Governmental Authority, a certificate of the chief executive officer or
chief financial officer of such party specifying the nature thereof and the
Customer's proposed response thereto, each in reasonable detail;

    (G) promptly after Customer or Parent learns of any material labor dispute
to which Customer or any guarantor may become a party, any strikes or walkouts
relating to any of its plants or other facilities, and the expiration of any
labor contract to which such party is a party or by which it is bound, a
certificate of the chief executive officer or chief financial officer of such
party specifying the nature thereof and such party's proposed response thereto,
each in reasonable detail;

    (H) within five (5) Business Days after a request by IBM Credit, any written
certificates, schedules and reports together with all supporting documents as
IBM Credit may reasonably request relating to the Collateral or the Customer's
or any guarantor's business affairs and financial condition;

    (I) within one (1) Business Day after the same is sent, a copy of each
Foothill Collateral Report which Customer sends to Foothill;

    (J) within one (1) Business Day after the same is sent, a copy of any
Foothill Financial Report, in addition to those specifically required by this
Section 7.1, which Customer sends to Foothill;

    (K) by the end of each Business Day, or as otherwise agreed in writing, an
Inventory Report as of the end of the immediately preceding Business Day;

    (L) as soon as available and in any event within forty-five (45) days after
the end of each fiscal quarter of Parent, except for the last quarter of each
fiscal year which shall be within ninety (90) days, quarterly Compliance
Certificates of Parent evidencing compliance under the Foothill Credit
Agreement; and

    (M) within five (5) Business Days after the same are sent, copies of all
Financial Statements and reports which Parent sends to its stockholders, and
within five (5) Business Days after the same are filed, copies of all Financial
Statements and reports which Parent may make to, or file with, the Securities
and Exchange Commission or any successor or analogous governmental authority.

    Each certificate, schedule, report or other record provided by Customer or
Parent to IBM Credit shall be signed by an authorized officer of Customer or
Parent, which signature shall be deemed a representation and warranty by
Customer that the information contained in such certificate, schedule or report
is true and accurate in all material respects on the date as of which such
certificate, schedule or report is made and does not omit to state a material
fact necessary in order to make the statements contained therein not misleading
at such time. Each Financial Statement delivered pursuant to this Section 7.1
shall be prepared in accordance with GAAP applied consistently throughout the
periods reflected therein and with prior periods. Customer or Parent shall cause
the audited Financial Statements and accompanying documents set forth in
Section 7.1(A)(i) to be delivered directly by the Auditors to IBM Credit only
via first class mail.

Page 33 of 33

--------------------------------------------------------------------------------

    For the avoidance of doubt, Customer shall not be excused from its
obligations under this Section 7.1 due to any inability it may have in causing
or compelling Parent to provide the documents and/or other information required
hereunder in compliance with the terms and requirements of this Section 7.1.

    7.2  Location of Customer and Collateral.  If it is a registered
organization, the organizational document creating Customer has been filed in
the appropriate office of the State referred to in the first paragraph of this
Agreement. The inventory, equipment and other tangible Collateral shall be kept
or sold at the addresses as set forth on Attachment B or on any notice provided
by Customer to IBM Credit in accordance with Section 7.7(C). Such locations
shall be certified quarterly to IBM Credit substantially in the form of
Attachment G.

    7.3  Changes in Customer Address.  If Customer is a registered organization,
as defined in Article 9 of the U.C.C., Customer shall provide thirty (30) days
prior written notice to IBM Credit of any change in Customer's chief executive
office or principal place of business, provided, however, that Customer's
compliance with this covenant shall not relieve it of any of its other
obligations or any other provisions under this Agreement or any of the Other
Documents limiting actions of the type described in this Section.

    7.4  Legal Entity Existence.  Customer shall (A) maintain, and cause each of
its Subsidiaries to maintain, its legal entity existence, maintain in full force
and effect all rights, privileges, licenses, bonds, franchises, leases and
qualifications to do business, and all Properties, contracts and other rights
reasonably necessary to the profitable conduct of its business, (B) authorize
for itself and, if applicable, cause each of its Subsidiaries to authorize IBM
Credit to file U.C.C. financing statements to perfect and maintain perfection of
IBM Credit's security interest in the Collateral, (C) continue in, and limit its
operations to, the same general lines of business as presently conducted by it
unless otherwise permitted in writing by IBM Credit and (D) comply with all
Requirements of Law.

    7.5  ERISA.  Customer shall promptly notify IBM Credit in writing after it
learns of the occurrence of any event which would constitute a "reportable
event" under ERISA or any regulations thereunder with respect to any Plan, or
that the PBGC has instituted or will institute proceedings to terminate any
Plan. Notwithstanding the foregoing, the Customer shall have no obligation to
notify IBM Credit as to any "reportable event" as to which the 30-day notice
requirement of Section 4043(b) has been waived by the PBGC, until such time as
such Customer is required to notify the PBGC of such reportable event. Such
notification shall include a certificate of the chief financial officer of
Customer setting forth details as to such "reportable event" and the action
which Customer proposes to take with respect thereto, together with a copy of
any notice of such "reportable event" which may be required to be filed with the
PBGC, or any notice delivered by the PBGC evidencing its intent to institute
such proceedings. Upon the request of IBM Credit, Customer shall furnish, or
cause the plan administrator to furnish, to IBM Credit the most recently filed
annual report for each Plan.

    7.6  Environmental Matters.  

    (A) Customer and any other Person under Customer's control (including,
without limitation, agents and Affiliates under such control) shall (i) comply
with all Environmental Laws in all material respects, and (ii) undertake to use
commercially reasonable efforts to prevent any unlawful release of any Hazardous
Substance by Customer or such Person into, upon, over or under any property now
or hereinafter owned, leased or otherwise controlled (directly or indirectly) by
Customer.

    (B) Customer shall notify IBM Credit, promptly upon its obtaining knowledge
of (i) any non-routine proceeding or investigation by any Governmental Authority
with respect to the presence of any Hazardous Substances on or in any property
now or hereinafter owned, leased or otherwise controlled (directly or
indirectly) by Customer, (ii) all claims made or threatened by any Person or
Governmental Authority against Customer or any of Customer's assets relating to
any loss or injury

Page 34 of 33

--------------------------------------------------------------------------------

resulting from any Hazardous Substance, (iii) Customer's discovery of evidence
of unlawful disposal of or environmental contamination by any Hazardous
Substance on any property now or hereinafter owned, leased or otherwise
controlled (directly or indirectly) by Customer, and (iv) any occurrence or
condition which could constitute a violation of any Environmental Law.

    7.7  Collateral Books and Records/Collateral Audit.  

    (A) Customer agrees to maintain books and records pertaining to the
Collateral in such detail, form and scope as is consistent with good business
practice and agrees that such books and records will reflect IBM Credit's
interest in the Collateral.

    (B) Customer agrees that IBM Credit or its agents may enter upon the
premises of Customer at any time and from time to time, during normal business
hours and upon reasonable notice under the circumstances, and at any time at all
on and after the occurrence and during the continuance of an Event of Default
for the purposes of (i) inspecting the Collateral, (ii) inspecting and/or
copying (at Customer's expense) any and all records pertaining thereto, and
(iii) discussing the affairs, finances and business of Customer with any
officers, employees and directors of Customer or with the Auditors. Customer
also agrees to provide IBM Credit with such reasonable information and
documentation that IBM Credit deems necessary to conduct the foregoing
activities.

    Upon the occurrence and during the continuance of an Event of Default which
has not been waived by IBM Credit in writing, IBM Credit may conduct any of the
foregoing activities in any manner that IBM Credit deems reasonably necessary.

    (C) Customer shall give IBM Credit ten (10) days prior written notice of any
change in the location of any Collateral or the location of its books and
records from the locations specified in Attachment B, and will execute in
advance of such change and cause to be filed and/or delivered to IBM Credit any
financing statements, landlord or other lien waivers, or other documents or
records reasonably required by IBM Credit, all in form and substance reasonably
satisfactory to IBM Credit.

    (D) Customer agrees to advise IBM Credit promptly, in reasonably sufficient
detail, of any substantial change relating to the type, quantity or quality of
the Collateral, or any event which could reasonably be expected to have a
Material Adverse Effect on the value of the Collateral or on the security
interests granted to IBM Credit herein.

    (E) Customer shall, and shall cause each of its subsidiaries to, from time
to time, do and perform any and all acts and execute any and all instruments,
notices and other documents, reasonably required or recommended by IBM Credit to
address concerns identified by IBM Credit during the course of any audit of
Customer's, or its subsidiaries' books and records, or assets.

    7.8  Insurance; Casualty Loss.  

    (A) Customer agrees to maintain with financially sound and reputable
insurance companies: (i) insurance on its Properties, (ii) public liability
insurance against claims for personal injury or death as a result of the use of
any products sold by it and (iii) insurance coverage against other business
risks, in each case, in at least such amounts and against at least such risks as
are usually and prudently insured against in the same general geographical area
by companies of established repute engaged in the same or a similar business.
Customer will furnish to IBM Credit, upon its written request, the insurance
certificates with respect to such insurance. In addition, all Policies so
maintained are to name IBM Credit and Foothill as additional insureds as its
interest may appear.

    (B) Without limiting the generality of the foregoing, Customer shall keep
and maintain, at its sole expense, the Collateral insured for an amount not less
than the amount set forth on Attachment A from time to time opposite the caption
"Collateral Insurance Amount" against all loss or damage under an "all risk"
Policy with companies mutually acceptable to IBM Credit and Foothill and
Customer, with a lender's loss payable endorsement or mortgagee clause in form
and substance

Page 35 of 33

--------------------------------------------------------------------------------

reasonably satisfactory to IBM Credit and Foothill designating that any loss
payable thereunder with respect to such Collateral shall be payable to IBM
Credit and Foothill. Upon receipt of proceeds by IBM Credit the same shall be
applied on account of the Customer's Outstanding Product Advances. Customer
agrees to instruct each insurer to give IBM Credit, by endorsement upon the
Policy issued by it or by independent instruments furnished to IBM Credit and
Foothill, at least ten (10) days written notice before any Policy shall be
altered or cancelled and that no act or default of Customer or any other person
shall affect the right of IBM Credit and Foothill to recover under the Policies.
Customer hereby agrees to direct all insurers under the Policies to pay all
proceeds with respect to the Collateral directly to IBM Credit and Foothill.

    If Customer fails to pay any cost, charges or premiums, or if Customer fails
to insure the Collateral, IBM Credit may pay such costs, charges or premiums.
Any amounts paid by IBM Credit hereunder shall be considered an additional debt
owed by Customer to IBM Credit and are due and payable immediately upon receipt
of an invoice by IBM Credit.

    7.9  Taxes.  Customer agrees to pay, when due, all taxes lawfully levied or
assessed against Customer or any of the Collateral before any penalty or
interest accrues thereon unless such taxes are being contested, in good faith,
by appropriate proceedings promptly instituted and diligently conducted and an
adequate reserve or other appropriate provisions have been made therefor as
required in order to be in conformity with GAAP and an adverse determination in
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

    7.10  Compliance With Laws.  Customer agrees to comply with all Requirements
of Law applicable to the Collateral or any part thereof, or to the operation of
its business.

    7.11  Fiscal Year.  Each of Customer and Parent agree to maintain its fiscal
year as a year ending September 30 unless Customer provides IBM Credit at least
thirty (30) days prior written notice of any change thereof.

    7.12  Intellectual Property.  Customer shall do and cause to be done all
things necessary to preserve and keep in full force and effect all registrations
of Intellectual Property which the failure to do or cause to be done could
reasonably be expected to have a Material Adverse Effect.

    7.13  Maintenance of Property.  Customer shall maintain all of its
Properties that are used or useful in the conduct of its business or otherwise
in good condition and repair (ordinary wear and tear excepted) and pay and
discharge all costs of repair and maintenance thereof and all rental and
mortgage payments and related charges pertaining thereto and not commit or
permit any waste with respect to any of its material properties.

    7.14  Collateral.  Customer shall:

    (A) promptly notify IBM Credit of any loss, theft or destruction of or
damage to any of the Collateral. Customer shall diligently file and prosecute
its claim for any award or payment in connection with any such loss, theft,
destruction of or damage to Collateral. Customer shall, upon demand of IBM
Credit consistent with the terms of the Foothill Credit Agreement, make, execute
and deliver any assignments and other instruments sufficient for the purpose of
assigning any such award or payment to IBM Credit, free of any encumbrances of
any kind whatsoever;

    (B) consistent with reasonable commercial practice, observe and perform all
matters and things necessary or expedient to be observed or performed under or
by virtue of any lease, license, concession or franchise forming part of the
Collateral in order to preserve, protect and maintain all the rights of IBM
Credit thereunder;

    (C) consistent with reasonable commercial practice, maintain, use and
operate the Collateral and carry on and conduct its business in a proper and
efficient manner so as to preserve and protect the Collateral and the earnings,
incomes, rents, issues and profits thereof; and

Page 36 of 33

--------------------------------------------------------------------------------

    (D) at any time and from time to time, upon the request of IBM Credit, and
at the sole expense of Customer, Customer will promptly and duly execute and
deliver such further instruments and documents and take such further action as
IBM Credit may reasonably request for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the U.C.C. in effect in any jurisdiction with respect to the
security interests granted herein and the payment of any and all recording taxes
and filing fees in connection therewith.

    7.15  Additional Collateral, etc.  

    (A) With respect to any property acquired after the Closing Date by Customer
or its Subsidiary (other than any property described in paragraphs (B) and
(C) below), or any Collateral as to which IBM Credit does not have a perfected
Lien, Customer or its Subsidiary shall promptly notify IBM Credit of such
acquisition and agrees to (i) execute and deliver to IBM Credit such amendments
to this Agreement or such other documents as IBM Credit deems necessary or
advisable to grant to IBM Credit, a security interest in such property, (ii) in
the case of Deposit Accounts, Letter of Credit Rights, and any other Collateral
for which perfection must require "control" (within the meaning of the U.C.C.)
or take any actions requested by IBM Credit to enable IBM Credit to obtain
"control" (within the meaning of the U.C.C.) with respect thereto provided that
Foothill has given prior written consent in its sole discretion permitting
Customer to take any such actions, (iii) cause IBM Credit's name to be noted as
secured party on any certificate of title for a titled good if such notation is
deemed necessary or advisable by IBM Credit for the attachment, perfection or
priority of, or the ability of IBM Credit to enforce or realize on, IBM Credit's
security interest in such Collateral (iv) comply with any Requirement of Law as
to any Collateral if such compliance is deemed necessary or advisable by IBM
Credit for the attachment, perfection or priority of, or the ability of IBM
Credit to enforce or realize on, IBM Credit's security interest in such
Collateral, (v) obtain consents and approvals from any Governmental Authority or
other Person, including without limitation any consent of licensor, lessor or
other Person obligated on Collateral, (vi) execute and deliver such documents,
agreements, and instruments as may be required by IBM Credit to further evidence
and perfect its security interests in all Intellectual Property, (vii) obtain
waivers from mortgagees and landlords in form and substance satisfactory to IBM
Credit, and (viii) except in the case of the Collateral described in clause (ii)
above or in the case of property described in paragraphs (B) and (C) below or
any other Collateral as to which IBM Credit does not have a perfected Lien, take
all actions necessary or advisable to grant to IBM Credit a perfected first
priority security interest in such property, including the filing of U.C.C.
financing statements in such jurisdictions as may be required by this Agreement
or the Other Documents, or by law or as may be requested by IBM Credit.

    (B) If Customer shall at any time hold or acquire a Commercial Tort Claim,
then Customer shall immediately notify IBM Credit in writing signed by Customer
of the details thereof and grant to IBM Credit in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to IBM
Credit.

    (C) With respect to any new Subsidiary created or acquired after the Closing
Date by Customer or its Subsidiary, and to the extent not inconsistent with the
terms of the Foothill Credit Agreement, Customer or such Subsidiary shall, upon
IBM Credit's request: (i) execute and deliver to IBM Credit such amendments to
this Agreement or any other documents that IBM Credit deems necessary or
advisable to grant to IBM Credit a perfected first priority security interest in
the capital stock of such new Subsidiary that is owned by Customer or its
Subsidiary, (ii) deliver to IBM Credit the certificates representing such
capital stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of Customer or the relevant Subsidiary,
(iii) cause such new Subsidiary (A) to become a party to this Agreement, (B) to
take such actions necessary or advisable to grant to IBM Credit a perfected
first priority security interest in the Collateral described in this Agreement
with respect to such new Subsidiary, including the filing of U.C.C financing
statements in such jurisdictions

Page 37 of 33

--------------------------------------------------------------------------------

as may be required by this Agreement or by law or as may be requested by IBM
Credit and (C) to deliver to IBM Credit a certificate of such Subsidiary, in
form and substance satisfactory to IBM Credit in its sole discretion, with
appropriate insertions and attachments, evidencing that Subsidiary has obtained
requisite corporate authorization to become a party to this Agreement, is in
compliance with all of Customer's representations and warranties in this
Agreement and is in compliance with all applicable laws, rules, regulations,
orders and judgments, noncompliance with which could result in a Material
Adverse Effect, and (iv) if requested by IBM Credit, deliver to IBM Credit legal
opinions relating to the matters described above, which opinions shall be in
form and substance and from counsel, reasonably satisfactory to IBM Credit.
Customer will comply, and cause all Subsidiaries of Customer to comply with
Section 7 and Section 8 of this Agreement, as if such sections applied directly
to such Subsidiaries.

    7.16  Financial Covenants; Additional Covenants.  Customer acknowledges and
agrees that Customer and Parent shall comply with the financial covenants and
other covenants set forth in the attachments, exhibits and other addenda
incorporated herein and made a part of this Agreement. In the event, Foothill
modifies the financial covenants under the Foothill Credit Agreement, Customer
agrees to notify IBM Credit of such modification within three (3) Business Days
after its receipt of such notice from Foothill.


Section 8. NEGATIVE COVENANTS


    Until termination of this Agreement and the indefeasible payment and
satisfaction of all Obligations hereunder:

    8.1  Liens.  The Customer will not, directly or indirectly mortgage, assign,
pledge, transfer, create, incur, assume, permit to exist or otherwise permit any
Lien or judgment to exist on any of its property, assets, revenues or goods,
whether real, personal or mixed, whether now owned or hereafter acquired, except
for Permitted Liens.

    8.2  Disposition of Assets.  The Customer will not, directly or indirectly,
sell, lease, assign, transfer or otherwise dispose of any assets other than
(i) sales of inventory in the ordinary course of business and short term rental
of inventory as demonstrations in amounts not material to Customer, and
(ii) voluntary dispositions of individual assets and obsolete or worn out
property in the ordinary course of business, provided that the aggregate book
value of all such assets and property so sold or disposed of under this
Section 8.2 (ii) in any fiscal year shall not exceed 5% of the consolidated
assets of the Customer as of the beginning of such fiscal year.

    8.3  Changes in Customer.  

    (A) Customer will not change its (i) name, (ii) location (as defined in
Article 9 of the U.C.C.), (iii) State of organization, or (iv) chief executive
office or principal place of business except, if Customer is a registered
organization, Customer may change its chief executive office or principal place
of business as provided in Section 7.3 of this Agreement;

    (B) Customer will not, without the prior written consent of IBM Credit,
change its organization, form of ownership or structure; and

    (C) Customer will not, without the prior written consent of IBM Credit,
directly or indirectly, merge, consolidate, liquidate, dissolve or enter into or
engage in any operation or activity materially different from that presently
being conducted by Customer.

    8.4  Guaranties.  The Customer will not, directly or indirectly, assume,
guaranty, endorse, or otherwise become liable upon the obligations of any other
Person, except (i) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of

Page 38 of 33

--------------------------------------------------------------------------------

business, (ii) by the giving of indemnities in connection with the sale of
inventory or other asset dispositions permitted hereunder, and (iii) for
guaranties in favor of IBM Credit or Foothill.

    8.5  Restricted Payments.  The Customer will not, directly or indirectly:
(i) declare or pay any dividend (other than dividends payable solely in common
stock of Customer) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of capital stock of
Customer or any warrants, options or rights to purchase any such capital stock,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Customer; or (ii) make any optional payment or prepayment on or
redemption (including, without limitation, by making payments to a sinking or
analogous fund) or repurchase of any Indebtedness (other than the Obligations).

    8.6  Investments.  The Customer will not, directly or indirectly, make,
maintain or acquire any Investment in any Person other than:

    (A) interest bearing deposit accounts (including certificates of deposit)
which are insured by the Federal Deposit Insurance Corporation ("FDIC") or a
similar federal insurance program;

    (B) direct obligations of the government of the United States of America or
any agency or instrumentality thereof or obligations guarantied as to principal
and interest by the United States of America or any agency thereof;

    (C) stock or obligations issued to Customer in settlement of claims against
others by reason of an event of bankruptcy or a composition or the readjustment
of debt or a reorganization of any debtor of Customer;

    (D) commercial paper of any company organized under the laws of any State of
the United States or any bank organized or licensed to conduct a banking
business under the laws of the United States or any State thereof having the
short-term highest rating then given by Moody's Investor's Services, Inc. or
Standard & Poor's Corporation; and

    (E) Investments in any other Person in an amount not exceeding $2,000,000 in
cash and $3,000,000 in Parent's stock (and in no event exceeding $5,000,000 in
the aggregate) per fiscal year.

    8.7  ERISA.  The Customer will not (A) terminate any Plan so as to incur a
material liability to the PBGC, (B) permit any "prohibited transaction"
involving any Plan (other than a "multi-employer benefit plan") which would
subject the Customer to a material tax or penalty on "prohibited transactions"
under the Code or ERISA, (C) fail to pay to any Plan any contribution which they
are obligated to pay under the terms of such Plan, if such failure would result
in a material "accumulated funding deficiency", whether or not waived, (D) allow
or suffer to exist any occurrence of a "reportable event" or any other event or
condition, which presents a material risk of termination by the PBGC of any Plan
(other than a "multi-employer benefit plan"), or (E) fail to notify IBM Credit
as required in Section 7.5. As used in this Agreement, the terms "accumulated
funding deficiency" and "reportable event" shall have the respective meanings
assigned to them in ERISA, and the term "prohibited transaction" shall have the
meaning assigned to it in the Code and ERISA. For purposes of this Section 8.7,
the terms "material liability", "tax", "penalty", "accumulated funding
deficiency" and "risk of termination" shall mean a liability, tax, penalty,
accumulated funding deficiency or risk of termination which could reasonably be
expected to have a Material Adverse Effect.

    8.8  Additional Negative Pledges.  Customer will not, directly or
indirectly, create or otherwise cause or permit to exist or become effective any
contractual obligation which may restrict or inhibit IBM Credit's rights or
ability to sell or otherwise dispose of the Collateral or any part thereof after
the occurrence and during the continuance of an Event of Default, except where
IBM Credit has otherwise executed an intercreditor agreement which contemplates
such restrictions.

Page 39 of 33

--------------------------------------------------------------------------------

    8.9  Storage of Collateral with Bailees and Warehousemen.  Except for
Collateral not to exceed $75,000 in value at any one location or $300,000 in the
aggregate, Collateral shall not be stored with a bailee, warehouseman or similar
party without the prior written consent of IBM Credit unless Customer will,
concurrently with the delivery of such Collateral to such party, cause such
party to, as required by IBM Credit, (i) enter into an agreement acknowledging
that such party holds possession of Collateral (other than certificated
securities and goods covered by a document) for the benefit of IBM Credit, or
(ii) issue and deliver to IBM Credit, warehouse receipts in the name of IBM
Credit evidencing the storage of such Collateral.

    8.10  Indebtedness.  The Customer will not create, incur, assume or permit
to exist any Indebtedness, except for Permitted Indebtedness.

    8.11  Transactions with Affiliates; Intercompany Transfers.  Customer will
not, directly or indirectly:

    (A) enter into or permit to exist any transaction with any Affiliate except
for transactions that are in the ordinary course of Customer's business, upon
fair and reasonable terms, that are fully disclosed to IBM Credit, and that are
no less favorable to Customer than would be obtained in an arm's length
transaction with a non-Affiliate; or

    (B) make any loans, advances, financial accommodations or transfers of funds
to any Affiliate, except that, so long as both before and after giving effect
thereto no Event of Default shall exist or have occurred, Customer may transfer
funds:

     (i) to Parent, (A) in the amount of and for the purpose of paying or
prepaying administrative and operating expenses to the extent incurred by such
entity on behalf of or for the direct benefit of Customer, provided that such
entity shall be obligated to return any prepayments for such expenses in excess
of amounts actually expended for such purposes, (B) for the purpose of making
Permitted Investments by Parent or its Affiliates in an amount not exceeding
$2,000,000 in cash per fiscal year, provided, however, (1) all provisions herein
concerning Permitted Investments have been complied with and (2) such transfer
shall be considered a Permitted Investment for the purpose of calculating
compliance with any dollar limitation on Permitted Investments contained in this
Agreement and (C) for the purpose of paying bona fide expenses of such entity
incurred in the ordinary course of such entity's normal business operations in
an amount not to exceed $750,000 in the aggregate for any twelve (12) month
period;

    (ii) to En Pointe Technologies Ventures, Inc. (A) for the purpose of paying
or prepaying administrative and operating expenses to the extent incurred by
such entity on behalf of or for the benefit of Customer provided that such
entity shall be obligated to return any prepayments for such expenses in excess
of amounts actually expended for such purposes in an amount to not exceed
$750,000 in the aggregate for any twelve (12) month period, and (B) for any
purpose in an amount not to exceed $100,000 in the aggregate for any twelve
(12) month period; and

    (iii) to En Pointe Technologies Canada, Inc., (A) in the amount of and for
the purpose of paying or prepaying administrative and operating expenses to the
extent incurred by such entity on behalf of or for the benefit of Customer
provided that such entity shall be obligated to return any prepayments for such
expenses in excess of amounts actually expended for such purposes in an amount
to not exceed $200,000 in the aggregate for any twelve (12) month period, and
(B) for any purpose in an amount not to exceed $50,000 in the aggregate, for any
twelve (12) month period.

Page 40 of 33

--------------------------------------------------------------------------------




Section 9. DEFAULT


    9.1  Event of Default.  Any one or more of the following events shall
constitute an Event of Default by the Customer under this Agreement and the
Other Documents:

    (A) The failure to make timely payment of the Obligations or any part
thereof when due and payable provided that there will be a cure period of two
(2) days for failure by Customer to pay on such due date during which period the
Customer will be charged at the Delinquency Fee Rate shown in Attachment A;

    (B) Customer fails to comply with the financial covenants set forth on
Attachment A, Section 7.4(A), Section 7.4(B) or Section 8 hereof;

    (C) Customer or any of its Affiliates fail to comply with or observe any
term, covenant or agreement contained in this Agreement or any of the Other
Documents (not covered by (A) or (B) above) to which it is a party, if such
failure shall remain unremedied for five (5) days after the earlier of (i) such
Loan Party obtains actual knowledge thereof and (ii) written notice thereof
shall have been given to such Loan Party by IBM Credit;

    (D) Any representation, warranty, statement, report or certificate made or
delivered by or on behalf of Customer or any of its officers, employees or
agents or by or on behalf of any guarantor to IBM Credit was false in any
material respect at the time when made or deemed made;

    (E) The occurrence of any event or circumstance which could reasonably be
expected to have a Material Adverse Effect;

    (F) Customer, Parent, any Subsidiary or any guarantor shall generally not
pay its debts as such debts become due, become or otherwise declare itself
insolvent, file a voluntary petition for bankruptcy protection, have filed
against it any involuntary bankruptcy petition, cease to do business as a going
concern, make any assignment for the benefit of creditors, or a custodian,
receiver, trustee, liquidator, administrator or person with similar powers shall
be appointed for Customer, Parent, any Subsidiary or any guarantor or any of its
respective properties or have any of its respective properties seized or
attached, or take any action to authorize, or for the purpose of effectuating,
the foregoing, provided, however, that Customer, Parent, any Subsidiary or any
guarantor shall have a period of forty-five (45) days within which to discharge
any involuntary petition for bankruptcy or similar proceeding;

    (G) The use of any funds borrowed from IBM Credit under this Agreement for
any purpose other than as provided in this Agreement;

    (H) The entry of any judgment against Customer, Parent or any guarantor in
an amount in excess of $5,000,000 and such judgment is not satisfied, dismissed,
stayed or superseded by bond within ninety (90) days after the day of entry
thereof (and in the event of a stay or supersedeas bond, such judgment is not
discharged within ninety (90) days after termination of any such stay or bond)
or such judgment is not fully covered by insurance as to which the insurance
company has acknowledged its obligation to pay such judgment in full;

    (I) The dissolution or liquidation of Customer, Parent, any Subsidiary or
any guarantor, or Customer, Parent or any guarantor or its directors or
stockholders shall take any action to dissolve or liquidate Customer, Parent or
any guarantor;

    (J) Any "going concern" or like qualification or exception, or qualification
arising out of the scope of an audit by an Auditor of its opinion relative to
any Financial Statement delivered to IBM Credit under this Agreement;

    (K) The issuance of a warrant of distress for any rent or taxes with respect
to any premises occupied by Customer in or upon which the Collateral, or any
part thereof, may at any time be situated

Page 33 of 33

--------------------------------------------------------------------------------

and such warrant shall continue for a period of ten (10) Business Days from the
date such warrant is issued;

    (L) Customer or Parent suspends business;

    (M) The occurrence of any event or condition that, with the passage of time
or the giving of notice, or both, permits the holder of any Indebtedness arising
in one or more related or unrelated transactions to accelerate the maturity of
any Indebtedness in excess of the Threshold Amount thereof or the failure of
Customer to pay when due any such Indebtedness in excess of the Threshold
Amount;

    (N) Any guaranty of any or all of the Customer's Obligations executed by any
guarantor in favor of IBM Credit, shall at any time for any reason cease to be
in full force and effect or shall be declared to be null and void by a court of
competent jurisdiction or the validity or enforceability thereof shall be
contested or denied by any such guarantor, or any such guarantor shall deny that
it has any further liability or obligation thereunder or any such guarantor
shall fail to comply with or observe any of the terms, provisions or conditions
contained in any such guaranty;

    (O) Customer is in default under the material terms of any of the Other
Documents after the expiration of any applicable cure periods;

    (P) There shall occur a "reportable event" with respect to any Plan, or any
Plan shall be subject to termination proceedings (whether voluntary or
involuntary) and there shall result from such "reportable event" or termination
proceedings a liability of Customer to the PBGC which in the reasonable opinion
of IBM Credit will have a Material Adverse Effect;

    (Q) Any "person" (as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended) acquires a beneficial interest in 50% or more of the
Voting Stock of Customer; and

    (R) The Foothill Intercreditor Agreement is terminated.

    So long as the Foothill Intercreditor Agreement shall remain in full force
and effect, to the extent that compliance by Customer with any provision hereof
shall cause Customer to be in default of any provision of the Foothill Credit
Agreement, such lack of compliance, if allowed under and addressed by the
Foothill Intercreditor Agreement, shall not be deemed an Event of Default
hereunder.

    9.2  Acceleration.  Upon the occurrence and during the continuance of an
Event of Default which has not been waived in writing by IBM Credit, IBM Credit
may, in its sole discretion, take any or all of the following actions, without
prejudice to any other rights it may have at law or under this Agreement to
enforce its claims against the Customer: (a) declare all Obligations to be
immediately due and payable (except with respect to any Event of Default set
forth in Section 9.1(F) hereof, in which case all Obligations shall
automatically become immediately due and payable without the necessity of any
notice or other demand) without presentment, demand, protest or any other action
or obligation of IBM Credit; and (b) immediately terminate the Credit Line
hereunder.

    9.3  Remedies.  

    (A) Upon the occurrence and during the continuance of any Event of Default
which has not been waived in writing by IBM Credit, IBM Credit may exercise all
rights and remedies of a secured party under the U.C.C. Without limiting the
generality of the foregoing, IBM Credit may: (i) remove from any premises where
same may be located any and all documents, instruments, files and records
(including the copying of any computer records), and any receptacles or cabinets
containing same, relating to the Collateral, or IBM Credit may use (at the
expense of the Customer) such of the supplies or space of the Customer at
Customer's place of business or otherwise, as may be necessary to properly
administer and control the Collateral or the handling of collections and
realizations thereon; and (ii) foreclose the security interests created pursuant
to this Agreement by any available judicial procedure, or to take possession of
any or all of the Collateral without judicial process and to enter any

Page 34 of 33

--------------------------------------------------------------------------------

premises where any Collateral may be located for the purpose of taking
possession of or removing the same.

    (B) Upon the occurrence and during the continuance of any Event of Default
which has not been waived in writing by IBM Credit, IBM Credit shall have the
right to sell, lease, or otherwise dispose of all or any part of the Collateral,
whether in its then condition or after further preparation or processing, in the
name of Customer or IBM Credit, or in the name of such other party as IBM Credit
may designate, either at public or private sale or at any broker's board, in
lots or in bulk, for cash or for credit, with or without warranties or
representations, and upon such other terms and conditions as IBM Credit in its
sole discretion may deem advisable, and IBM Credit shall have the right to
purchase at any such sale. Until reduced to cash, IBM Credit shall have no
obligation to reduce the Obligations by applying non-cash proceeds of the
disposition of Collateral. If IBM Credit, in its sole discretion, determines
that any of the Collateral requires rebuilding, repairing, maintenance or
preparation, IBM Credit shall have the right, at its option, to do such of the
aforesaid as it deems necessary for the purpose of putting such Collateral in
such saleable form as IBM Credit shall deem appropriate. The Customer hereby
agrees that any disposition by IBM Credit of any Collateral pursuant to and in
accordance with the terms of a repurchase agreement between IBM Credit and the
manufacturer or any supplier (including any Authorized Supplier) of such
Collateral constitutes a commercially reasonable sale. The Customer agrees, at
the request of IBM Credit, to assemble the Collateral and to make it available
to IBM Credit at places which IBM Credit shall reasonably select, whether at the
premises of the Customer or elsewhere, and to make available to IBM Credit the
premises and facilities of the Customer for the purpose of IBM Credit's taking
possession of, removing or putting such Collateral in saleable form. The
Customer further agrees to provide IBM Credit with a copy of all outstanding
invoices it has issued to its customers. If notice of intended disposition of
any Collateral is required by law, it is agreed that ten (10) Business Days
notice shall constitute reasonable notification.

    (C) Unless expressly prohibited by the licensor thereof, if any, IBM Credit
is hereby granted, upon the occurrence and during the continuance of any Event
of Default which has not been waived in writing by IBM Credit, an irrevocable,
non-exclusive license to use, assign, license or sublicense all computer
software programs, data bases, processes and materials used by the Customer in
its businesses or in connection with any of the Collateral.

    (D) The net cash proceeds resulting from IBM Credit's exercise of any of the
foregoing rights (after deducting all charges, costs and expenses, including
reasonable attorneys' fees) shall be applied by IBM Credit to the payment of
Customer's Obligations, whether due or to become due, in such order as IBM
Credit may in it sole discretion elect. Interest payments shall be calculated as
if payment has been applied to the earliest dated invoices first after paying
all reasonable fees and expenses of IBM Credit. Customer shall remain liable to
IBM Credit for any deficiencies, and IBM Credit in turn agrees to remit to
Customer or its successors or assigns, any surplus resulting therefrom.

    (E) The enumeration of the foregoing rights is not intended to be exhaustive
and the exercise of any right or remedy by IBM Credit shall not preclude the
exercise of any other rights, all of which shall be cumulative.

    9.4  Waiver  If IBM Credit seeks to take possession of any of the Collateral
by any court process, Customer hereby irrevocably waives to the extent permitted
by applicable law any bonds, surety and security relating thereto required by
any statute, court rule or otherwise as an incident to such possession and any
demand for possession of the Collateral prior to the commencement of any suit or
action to recover possession thereof. In addition, Customer waives to the extent
permitted by applicable law all rights of set-off it may have against IBM
Credit. Customer further waives to the extent permitted by applicable law
presentment, demand and protest, and notices of non-payment, non-performance,
any right of contribution, dishonor, and any other demands, and notices required
by law.

Page 35 of 33

--------------------------------------------------------------------------------


Section 10. MISCELLANEOUS


    10.1  Term; Termination.  

    (A) This Agreement shall remain in force until the earlier of (i) the
Termination Date, (ii) the date specified in a written notice by the Customer
that they intend to terminate this Agreement which date shall be no less than
ninety (90) days following the receipt by IBM Credit of such written notice, and
(iii) termination by IBM Credit after the occurrence and during the continuance
of an Event of Default. Upon the date that this Agreement is terminated, all of
Customer's Obligations shall be immediately due and payable in their entirety,
even if they are not yet due under their terms.

    (B) Until the indefeasible payment in full of all of Customer's Obligations,
no termination of this Agreement or any of the Other Documents shall in any way
affect or impair (i) Customer's Obligations to IBM Credit including, without
limitation, any transaction or event occurring prior to and after such
termination, or (ii) IBM Credit's rights hereunder, including, without
limitation, IBM Credit's security interest in the Collateral. On and after a
Termination Date, IBM Credit may, but shall not be obligated to, upon the
request of Customer, continue to provide Product Advances hereunder.

    10.2  Indemnification.  The Customer hereby agrees to indemnify and hold
harmless IBM Credit and each of its officers, directors, agents and assigns
(collectively, the "Indemnified Persons") against all losses, claims, damages,
liabilities or other expenses incurred (including reasonable attorneys' fees and
court costs now or hereinafter arising from the enforcement of this Agreement,
the "Losses") to which any of them may become subject insofar as such Losses
arise out of or are based upon any event, circumstance or condition
(a) occurring or existing on or before the date of this Agreement relating to
any financing arrangements IBM Credit may from time to time have with
(i) Customer, (ii) any Person that shall be acquired by Customer or (iii) any
Person that Customer may acquire all or substantially all of the assets of, or
(b) directly or indirectly, relating to the execution, delivery or performance
of this Agreement or the consummation of the transactions contemplated hereby or
thereby or to any of the Collateral or to any act or omission of the Customer in
connection therewith. Notwithstanding the foregoing, the Customer shall not be
obligated to indemnify IBM Credit for any Losses incurred by IBM Credit which
are a result of IBM Credit's gross negligence or willful misconduct. The
indemnity provided herein shall survive the termination of this Agreement.

    10.3  Additional Obligations.  IBM Credit, without waiving or releasing any
Obligation or Default of the Customer, may perform any Obligations of the
Customer that the Customer shall fail or refuse to perform and IBM Credit may,
at any time or times hereafter, but shall be under no obligation to do so, pay,
acquire or accept any assignment of any security interest, lien, encumbrance or
claim against the Collateral asserted by any person. All sums paid by IBM Credit
in performing in satisfaction or on account of the foregoing and any expenses
incurred, including reasonable attorney's fees, court costs, and other charges
relating thereto, shall be a part of the Obligations, payable on demand and
secured by the Collateral.

    10.4  LIMITATION OF LIABILITY.  NEITHER IBM CREDIT NOR ANY OTHER INDEMNIFIED
PERSON SHALL HAVE ANY LIABILITY WITH RESPECT TO ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES SUFFERED BY CUSTOMER IN CONNECTION WITH THIS AGREEMENT,
ANY OTHER AGREEMENT, ANY DELAY, OMISSION OR ERROR IN THE ELECTRONIC TRANSMISSION
OR RECEIPT OF ANY E-DOCUMENT, OR ANY CLAIMS IN ANY MANNER RELATED THERETO. NOR
SHALL IBM CREDIT OR ANY OTHER INDEMNIFIED PERSON HAVE ANY LIABILITY TO CUSTOMER
OR ANY OTHER PERSON FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM
HEREUNDER, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
IN THE EVENT CUSTOMER REQUESTS IBM CREDIT TO EFFECT A WITHDRAWAL OR DEBIT OF
FUNDS FROM AN ACCOUNT OF CUSTOMER, THEN IN NO EVENT SHALL IBM CREDIT BE LIABLE
FOR ANY AMOUNT IN EXCESS OF ANY

Page 36 of 33

--------------------------------------------------------------------------------

AMOUNT INCORRECTLY DEBITED, EXCEPT IN THE EVENT OF IBM CREDIT'S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT. NO PARTY SHALL BE LIABLE FOR ANY FAILURE TO PERFORM ITS
OBLIGATIONS IN CONNECTION WITH ANY E-DOCUMENT, WHERE SUCH FAILURE RESULTS FROM
ANY ACT OF GOD OR OTHER CAUSE BEYOND SUCH PARTY'S REASONABLE CONTROL (INCLUDING,
WITHOUT LIMITATION, ANY MECHANICAL, ELECTRONIC OR COMMUNICATIONS FAILURE) WHICH
PREVENTS SUCH PARTY FROM TRANSMITTING OR RECEIVING E-DOCUMENTS.

    10.5  Alteration/Waiver.  This Agreement and the Other Documents may not be
altered or amended except by an agreement in writing signed by the Customer and
by IBM Credit. No delay or omission of IBM Credit to exercise any right or
remedy hereunder, whether before or after the occurrence of any Event of
Default, shall impair any such right or remedy or shall operate as a waiver
thereof or as a waiver of any such Event of Default. In the event that IBM
Credit at any time or from time to time dispenses with any one or more of the
requirements specified in this Agreement or any of the Other Documents, such
dispensation may be revoked by IBM Credit at any time and shall not be deemed to
constitute a waiver of any such requirement subsequent thereto. IBM Credit's
failure at any time or times to require strict compliance and performance by the
Customer of any undertakings, agreements, covenants, warranties and
representations of this Agreement or any of the Other Documents shall not waive,
affect or diminish any right of IBM Credit thereafter to demand strict
compliance and performance thereof. Any waiver by IBM Credit of any Default by
the Customer under this Agreement or any of the Other Documents shall not waive
or affect any other Default by the Customer under this Agreement or any of the
Other Documents, whether such Default is prior or subsequent to such other
Default and whether of the same or a different type. None of the undertakings,
agreements, warranties, covenants, and representations of the Customer contained
in this Agreement or the Other Documents and no Default by the Customer shall be
deemed waived by IBM Credit unless such waiver is in writing signed by an
authorized representative of IBM Credit.

    10.6  Severability.  If any provision of this Agreement or the Other
Documents or the application thereof to any Person or circumstance is held
invalid or unenforceable, the remainder of this Agreement and the Other
Documents and the application of such provision to other Persons or
circumstances will not be affected thereby, the provisions of this Agreement and
the Other Documents being severable in any such instance.

    10.7  One Loan.  All Product Advances heretofore, now or at any time or
times hereafter made by IBM Credit to the Customer under this Agreement or the
Other Documents shall constitute one loan secured by IBM Credit's security
interests in the Collateral and by all other security interests, liens and
encumbrances heretofore, now or from time to time hereafter granted by the
Customer to IBM Credit or any assignor of IBM Credit.

    10.8  Additional Collateral.  All monies, reserves and proceeds received or
collected by IBM Credit with respect to other property of the Customer in
possession of IBM Credit at any time or times hereafter are hereby pledged by
Customer to IBM Credit as security for the payment of Customer's Obligations and
shall be applied promptly by IBM Credit on account of the Customer's
Obligations; provided, however, IBM Credit may release to the Customer such
portions of such monies, reserves and proceeds as IBM Credit may from time to
time determine, in its sole discretion.

    10.9  No Merger or Novations.  

    (A) Notwithstanding anything contained in any document to the contrary, it
is understood and agreed by the Customer and IBM Credit that the claims of IBM
Credit arising hereunder and existing as of the date hereof constitute
continuing claims arising out of the Obligations of Customer under any Other
Documents. Customer acknowledges and agrees that such Obligations outstanding as
of the date hereof have not been satisfied or discharged and that this Agreement
is not intended to effect a novation of the Customer's Obligations under any
Other Documents.

Page 37 of 33

--------------------------------------------------------------------------------

    (B) Neither the obtaining of any judgment nor the exercise of any power of
seizure or sale shall operate to extinguish the Obligations of the Customer to
IBM Credit secured by this Agreement and shall not operate as a merger of any
covenant in this Agreement, and the acceptance of any payment or alternate
security shall not constitute or create a novation and the obtaining of a
judgment or judgments under a covenant herein contained shall not operate as a
merger of that covenant or affect IBM Credit's rights under this Agreement.

    10.10  Paragraph Titles.  The Section titles used in this Agreement and the
Other Documents are for convenience only and do not define or limit the contents
of any Section.

    10.11  Binding Effect; Assignment.  This Agreement and the Other Documents
shall be binding upon and inure to the benefit of IBM Credit and the Customer
and their respective successors and assigns; provided, that the Customer shall
have no right to assign this Agreement or any of the Other Documents without the
prior written consent of IBM Credit. This Agreement is intended solely for the
benefit of IBM Credit, Customer and their permitted successors and assigns. No
other person shall receive any benefit or right in or under this Agreement.

    10.12  Notices; E-Business Acknowledgment.  

    (A) Except as otherwise expressly provided in this Agreement, any notice
required or desired to be served, given or delivered hereunder shall be in
writing, and shall be deemed to have been validly served, given or delivered
(i) upon receipt if deposited in the United States mails, first class mail, with
proper postage prepaid, (ii) upon receipt of confirmation or answerback if sent
by telecopy, or other similar facsimile transmission, (iii) one Business Day
after deposit with a reputable overnight courier with all charges prepaid, or
(iv) when delivered, if hand-delivered by messenger, all of which shall be
properly addressed to the party to be notified and sent to the address or number
indicated as follows:

(i) If to IBM Credit at:   (ii) If to Customer at:     IBM Credit Corporation
4000 Executive Parkway, Third Floor
San Ramon, CA 94583
Attention: Region Manager, West
Facsimile: (925) 277-5654       En Pointe Technologies Sales, Inc.
100 N. Sepulveda Blvd., 19th Floor
El Segundo, CA 90245
Attention: Chief Financial Officer
Facsimile: (310) 725-1185

or to such other address or number as each party designates to the other in the
manner prescribed herein.

    (B) (i) Each party may electronically transmit to or receive from the other
party certain documents set forth in Attachment J   ("E-Documents") via the
Internet or electronic data interchange ("EDI"). All E-Documents duly sent by a
party in accordance with this Agreement and received by the other party, shall
constitute a record authenticated by the sender. Any transmission of data which
is not an E-Document shall have no force or effect between the parties. EDI
transmissions may be sent directly or through any third party service provider
("Provider") with which either party may contract. Each party shall be liable
for the acts or omissions of its Provider while handling E-Documents for such
party, provided, that if both parties use the same Provider, the originating
party shall be liable for the acts or omissions of such Provider as to such
E-Document. Some information to be made available to Customer will be specific
to Customer and will require Customer's registration with IBM Credit before
access is provided. After IBM Credit has approved the registration submitted by
Customer, IBM Credit shall provide an ID and password(s) to an individual
designated by Customer ("Customer Recipient"). Customer accepts responsibility
for the designated individual's distribution of the ID and password(s) within
its organization and Customer will take reasonable measures to ensure that
passwords are not shared or disclosed to unauthorized individuals. Customer will
conduct an annual review of all IDs and passwords to ensure they are accurate
and properly authorized. IBM CREDIT MAY CHANGE OR DISCONTINUE USE OF AN ID OR
PASSWORD AT ITS

Page 38 of 33

--------------------------------------------------------------------------------

DISCRETION AT ANY TIME. E-Documents shall not be deemed to have been properly
received, and no E-Document shall give rise to any obligation, until accessible
to the receiving party at such party's receipt computer at the address specified
herein. Upon proper receipt of an E-Document, the receiving party shall promptly
transmit a functional acknowledgment in return. A functional acknowledgment
shall constitute conclusive evidence that an E-Document has been properly
received. If any transmitted E-Document is received in an unintelligible or
garbled form, the receiving party shall promptly notify the originating party in
a reasonable manner. In the absence of such a notice, the originating party's
records of the contents of such E-Document shall control.

    (ii) Each party shall use those security procedures which are reasonably
sufficient to ensure that all transmissions of E-Documents are authorized and to
protect its business records and data from improper access. Any E-Document
received pursuant to this Section 10.12 shall have the same effect as if the
contents of the E-Document had been sent in paper rather than electronic form.
The conduct of the parties pursuant to this Section 10.12 shall, for all legal
purposes, evidence a course of dealing and a course of performance accepted by
the parties. The parties agree not to contest the validity or enforceability of
E-Documents under the provisions of any applicable law relating to whether
certain agreements are to be in writing or signed by the party to be bound
thereby. The parties agree, as to any E-Document accompanied by the Customer's
ID, that IBM Credit can reasonably rely on the fact that such E-Document is
properly authorized by Customer. E-Documents, if introduced as evidence on paper
in any judicial, arbitration, mediation or administrative proceedings, will be
admissible as between the parties to the same extent and under the same
conditions as other business records originated and maintained in documentary
form. Neither party shall contest the admissibility of copies of E-Documents
under either the business records exception to the hearsay rule or the best
evidence rule on the basis that the E-Documents were not originated or
maintained in documentary form.

CUSTOMER RECIPIENT INFORMATION for Internet transmissions:

(PLEASE PRINT)
Name of Customer's Designated Central Contact Authorized to Receive IDs and
Passwords:

e-mail Address:
Phone Number:

    10.13  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.

    10.14  Attachment A Modifications.  IBM Credit may modify the Collateral
Insurance Amount set forth in Attachment A from time to time by providing
Customer with a new Attachment A. Any such new Attachment A shall be effective
as of the date specified in the new Attachment A.

    10.15  SUBMISSION AND CONSENT TO JURISDICTION AND CHOICE OF LAW.  TO INDUCE
IBM CREDIT TO ACCEPT THIS AGREEMENT AND THE OTHER DOCUMENTS, THE CUSTOMER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

    (A) SUBMITS ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND ANY OF THE OTHER DOCUMENTS, OR FOR THE
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
ANY FEDERAL DISTRICT COURT IN NEW YORK.

    (B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREINAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT

Page 39 of 33

--------------------------------------------------------------------------------

OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME.

    (C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO CUSTOMER AT ITS ADDRESS
SET FORTH IN SECTION 10.12 OR AT SUCH OTHER ADDRESS OF WHICH IBM CREDIT SHALL
HAVE BEEN NOTIFIED PURSUANT THERETO;

    (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

    (E) AGREES THAT THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT AND ANY OF THE OTHER DOCUMENTS SHALL BE GOVERNED BY THE LAWS (WITHOUT
GIVING EFFECT TO CONFLICT OF LAW PROVISIONS) OF THE STATE OF NEW YORK.

    10.16  JURY TRIAL WAIVER.  EACH OF IBM CREDIT AND THE CUSTOMER HEREBY
IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
(INCLUDING ANY COUNTERCLAIM) OF ANY TYPE IN WHICH IBM CREDIT AND THE CUSTOMER
ARE PARTIES AS TO ALL MATTERS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT OR ANY DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED IN CONNECTION
HEREWITH.

    IN WITNESS WHEREOF, the Customer has read this entire Agreement, and has
caused its authorized representatives to execute this Agreement and has caused
its corporate seal, if any, to be affixed hereto as of the date first written
above.

IBM CREDIT CORPORATION   EN POINTE TECHNOLOGIES SALES, INC.
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Print Name:
 
 
 
Print Name:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Title:
 
 
 
Title:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Page 40 of 33

--------------------------------------------------------------------------------


Schedule 4.1(E)

Commercial Tort Claims


None

--------------------------------------------------------------------------------


Schedule 5.1(D)


California
Colorado
Delaware
Georgia
Minnesota
New Jersey
New York
No. Carolina
Texas
Utah
Washington

--------------------------------------------------------------------------------



QuickLinks


En Pointe Technologies Sales, Inc. AGREEMENT FOR INVENTORY FINANCING
TABLE OF CONTENTS
AGREEMENT FOR INVENTORY FINANCING
WITNESSETH
Section 1. DEFINITIONS; ATTACHMENTS
Section 2. CREDIT LINE; FINANCE CHARGES; OTHER CHARGES
Section 3. CREDIT LINE ADDITIONAL PROVISIONS
Section 4. SECURITY—COLLATERAL
Section 5. CONDITIONS PRECEDENT
Section 6. REPRESENTATIONS AND WARRANTIES
Section 7. AFFIRMATIVE COVENANTS
Section 8. NEGATIVE COVENANTS
Section 9. DEFAULT
Section 10. MISCELLANEOUS
Schedule 4.1(E) Commercial Tort Claims
Schedule 5.1(D)
